Digitally signed by
                                                                       Reporter of Decisions
                        Illinois Official Reports                      Reason: I attest to the
                                                                       accuracy and
                                                                       integrity of this
                                                                       document
                                Appellate Court                        Date: 2017.01.24
                                                                       08:43:26 -06'00'




                    People v. Banks, 2016 IL App (1st) 131009



Appellate Court    THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption            DAVID BANKS, Defendant-Appellant.



District & No.     First District, Third Division
                   Docket No. 1-13-1009



Filed              November 9, 2016
Rehearing denied   November 14, 2016


Decision Under     Appeal from the Circuit Court of Cook County, No. 05-CR-17342; the
Review             Hon. Kevin M. Sheehan, Judge, presiding.



Judgment           Affirmed.



Counsel on         Michael J. Pelletier, Alan D. Goldberg, and Robert Hirschhorn, of
Appeal             State Appellate Defender’s Office, of Chicago, for appellant.

                   Anita M. Alvarez, State’s Attorney, of Chicago (Alan J. Spellberg,
                   Mary P. Needham, Amy M. Watroba, and Sheilah O’Grady-Krajniak,
                   Assistant State’s Attorneys, of counsel), for the People.



Panel              PRESIDING JUSTICE FITZGERALD SMITH delivered the
                   judgment of the court, with opinion.
                   Justices Lavin and Cobbs concurred in the judgment and opinion.
                                                 OPINION

¶1       On the morning of September 8, 1990, the Chicago fire department responded to a fire in
     the basement of a multiunit apartment building at 1058-1060 West Lawrence Avenue in
     Chicago. The bodies of a 55-year-old woman and a 79-year-old man and were discovered in
     the fire. The manner of death was determined to be homicide, and the fire was determined to
     have been caused by arson. A 12-year-old girl, T.C., reported having been raped and doused
     in fire accelerant by the offender in the basement but escaped to call for help.
¶2       Defendant David Banks was arrested after a 2005 “cold hit” in the DNA database. He
     was charged by indictment with 24 counts of first degree murder and one count of arson in
     regards to the double homicide and sexual assault. The indictments alleged that defendant
     murdered victims Irene Hedgpeth and Lawrence Soucy while committing the offenses of
     criminal sexual assault against T.C. and arson. A jury trial was held in 2013, after which the
     jury found defendant guilty of arson as well as the two murders. The trial court sentenced
     defendant to two terms of natural life imprisonment for the murders, to be served
     consecutively, and a term of 15 years’ imprisonment for arson, also to be served
     consecutively. On appeal, defendant contends (1) the trial court erred in admitting DNA
     evidence at trial; (2) he was prejudiced by the “misuse” of his prior criminal record at trial;
     (3) he was prejudiced by comments by a testifying police officer regarding his invocation of
     his right to remain silent and his request for counsel; and (4) he was deprived of the effective
     assistance of trial counsel for a series of alleged trial errors. For the following reasons, we
     affirm.

¶3                                          BACKGROUND1
¶4        Defense counsel filed several motions prior to trial2 including motions asking to suppress
     defendant’s statement and motions relating to the introduction of DNA evidence at trial,
     asking to bar the introduction of other crimes evidence at trial, asking to be allowed further
     testing of the biological materials and databases for use at trial, and requesting greater
     latitude in the cross-examination of the State’s DNA expert. Relevant to this appeal,
     defendant specifically sought (1) a Frye hearing (Frye v. United States, 293 F. 1013 (D.C.
     Cir. 1923)) regarding whether DNA testing without the original controls or blanks was a
     scientifically valid methodology, (2) to exclude the DNA evidence where some of the
     material was inadvertently lost during testing in the laboratory, and (3) a search of the
     national DNA index system “for actual 9-loci pair matches that actually exist in the databases
     for the 9-loci identified in this case,” and “for the frequency of each of the alleles identified
     in this case as they actually exist in the databases.”
¶5        After a hearing, the trial court denied the request for a Frye hearing regarding the DNA
     testing without the original blanks, stating: “Frye does not apply once determined that the
     scientific method is generally accepted” and noting that “[t]here is no Frye standard plus

         1
           This court provides an extensive background in order to give full consideration to the many
     fact-intensive issues defendant raises on appeal.
         2
           There was extensive motion practice as well as hearings in this case, much of which concerned the
     fact that the prosecution began as a capital case. As this is not germane to the issues at bar, this court
     will not concern itself with this portion of the case history.

                                                     -2-
     reliability standard, no independent evaluation of the theory or the reliability once the general
     acceptance threshold has been met. Reliability comes from general acceptance.” The court
     explained that defendant’s arguments regarding the DNA testing “goes to the weight, not the
     admissibility under Frye,” and that defendant’s concerns could be addressed at trial through
     “vigorous cross-examination presentations of contrary evidence such as expert testimony.” It
     stated: “The Frye standard applies only if scientific principle and technique or test offered is
     new or novel.”
¶6       The court also held a hearing on defendant’s motion for relief in conjunction with
     destruction of DNA or related evidence. The court denied the motion, finding that the DNA,
     which was inadvertently spilled during laboratory testing, was not materially exculpatory
     evidence and that it was not destroyed in bad faith. Additionally, the court admonished
     defense counsel that use of the term “destroyed” was not appropriate, stating, “It’s spilled,
     right? We’re talking semantics here, something certainly wasn’t destroyed in a bad faith
     sense or somebody just took something and obliterated it. *** What we have here is
     something that’s spilled during a test requested by the parties.”
¶7       Defendant’s motion for a DNA database search was filed with the trial court on May 20,
     2010. By that motion, defendant explained that he was arrested based on a “partial, 9 Loci
     DNA match to a buccal swab taken from him.” The motion also stated:
                  “5. The Illinois State Police Forensic Scientist in this case, Cynara C. Anderson,
              opined that the statistical probabilities of such a match were 1 in 52 million Black, 1
              in 390 billion White, or 1 in 200 billion Hispanic unrelated individuals at the 9 loci
              profiled.
                  6. However, the Forensic Scientist from the Illinois State Police printed a State
              Match Detail Report that indicates that the ‘Locus Match Stringency’ parameters
              were set at high, which nevertheless resulted in 2 matches, 1 at 10 Loci and 1 at 6
              Loci; presumably the ‘10 Loci’ match is actually the 9 Loci match excluding the
              Amelogenin Loci (X,Y). It is not clear what the other 6 Loci match was.
                  7. Moreover, an Arizona database search of 65,493 specimens revealed 120 pairs
              of 9-loci matches; an Illinois database yielded 900 pairs of matches at 9 loci; and a
              Maryland study 32 pairs of 9-loci in a database of less than 30,000. Wherefore, the
              State’s theoretical statistical analysis, which lends relevancy and weight to the State’s
              DNA evidence is seriously in doubt considering actual DNA searches of real profiles
              that exist in actual DNA databases.”
     Defendant specifically requested the court to order the State Police to search the following
     databases: “a. offenders maintained under 730 ILCS 5/5-4-3(f); b. unsolved crimes
     maintained by state and local DNA databases by law enforcement agencies; and/or c. the
     National DNA index system” using the following formulas:
                  “a. for actual 9-loci pair matches that actually exist in the databases;
                  b. for the actual 9-loci identified in this case, but utilizing Low, Medium and High
              locus Match Stringency; and
                  c. for the actual frequency of each of the alleles identified in this case as they
              actually exist in the databases.”
     This motion was held in abeyance.



                                                 -3-
¶8       On July 19, 2012, defense counsel withdrew the DNA database search motion, explaining
     to the court:
                  “THE COURT: Database search motion withdrawn?
                  [PUBLIC DEFENDER CHRIS ANDERSON]: Yes, motion for DNA Database
              search. I was able to actually find—the FBI had actually done a CODIS allele
              frequency analysis for each of the databases, so I didn’t need it because I have it now.
                  THE COURT: Okay. That database motion is withdrawn.
                  [PUBLIC DEFENDER ANDERSON]: That issue is done. After further
              discussions with the lab, I realize that by entering the profile in this case that they are
              searching all additional cases in the CODIS database against that COPA [sic] any
              new ones put in so that in effect is being done anytime—
                  THE COURT: I believe [Assistant State’s Attorney Mary Lacy] mentioned that
              on the last court date that they continually search during the pendency of the case.
                  [PUBLIC DEFENDER ANDERSON]: Right—well, perpetually they search.
              Third the issue is the National DNA Search using the profile in this case for purposes
              of trial strategy, general strategy, we are not pursuing that issue, Judge. So all of these
              things that we requested have been resolved, so I’m asking leave to withdrawal [sic]
              that motion, Judge.
                  THE COURT: Okay.”
¶9       Defendant also filed a motion to suppress his statement, as well as a supplemental motion
     to suppress statements. At the end of the hearing, the trial court made extensive findings of
     fact, after which it denied the motion, noting:
                  “For the foregoing reasons, respectfully your motion to suppress statements is
              denied. The court specifically finds that the defendant was advised of his rights, that
              he waived his rights until he asked for an attorney when all questions ceased ***.
                  He was never confronted with material misrepresentations. The statements,
              whatever they were obtained [sic] by the defendant, from the defendant, were not
              obtained as a result of physical or psychological or mental coercion.
                  The court finds whatever statements that the defendant made were voluntarily of
              his own free will. And the first time the defendant invoked his right to attorney was to
              [the assistant State’s Attorney] after which questioning ceased.
                  Respectfully, your motion to suppress statements is denied.”
     Also prior to trial, the State filed a motion in limine seeking to introduce evidence of a prior
     crime at trial, that is, a 1984 sexual assault, as relevant to the issues of defendant’s propensity
     to commit sexual attacks and to motive and intent, as two of the murder counts on trial were
     predicated on the alleged sexual assault of T.C. After hearing arguments from the parties, the
     court allowed evidence of the prior sexual assault as evidence of defendant’s propensity to
     commit sexual attacks, motive, and intent, as two of the murder counts on trial were
     predicated on the alleged sexual assault of T.C. Specifically, the court determined:
                  “It is clear that in viewing the proof of other crimes sought to be admitted, it’s
              relevant to the issues of defendant’s propensity to commit sexual attacks and to
              motive and intent. The statute [and] case law mandates this Court to allow the People
              to present evidence of other crimes discussed above.”


                                                  -4-
¶ 10       Defendant also moved to bar the use of the 1984 sexual assault case and a 1990 murder
       conviction for impeachment purposes should he testify. The State agreed not to use the 1984
       sexual assault case for impeachment. The court then allowed evidence of the 1990 murder
       conviction “for the very limited purpose” of impeachment in the event defendant were to
       testify.
¶ 11       At trial, T.C. testified she was a 12-year-old sixth grader in September 1990. She lived in
       the second floor apartment at 1060 West Lawrence with her mother, stepfather, and two
       sisters. She had slept overnight at her father’s house a few blocks away and was returning to
       her own apartment at approximately 8:30 on the morning in question. Although she did not
       know how big she was at the time of the attack, she testified she was smaller at the time of
       the attack in 1990 than she was at the time of trial. At the time of trial, she was 4 feet, 11
       inches tall and weighed 90 pounds. As she approached the back entrance to her building, a
       man grabbed her from behind and covered her mouth with his hand. He dragged her down to
       the basement apartment where she saw a woman and a man. She recognized the woman as
       Pat, the building manager, and the man as a resident of the building. Both of the victims had
       their hands tied and their mouths gagged. Pat was moaning. The man was on the floor, not
       moving. The offender hit and kicked T.C. He ordered her to remove her pants and
       underpants. He pulled them off of her after she resisted. He then stuck his finger and penis
       into her vagina. While this was happening, T.C. heard Pat say, “don’t hurt her, let her go.”
       The attacker responded, “shut up, I kill you.”
¶ 12       After sexually assaulting T.C., the assailant picked Pat up off of the floor and put her on a
       bed. Then he walked to the man, still on the floor, and kicked him. T.C. then watched as the
       assailant poured what looked and smelled like gasoline on both the woman and the man. He
       then returned to T.C., picked her up, and laid her on the floor near the bed. He soaked her
       pants and underpants in gasoline and ordered her to put them back on. When she refused, he
       put them on her. She then watched him rummage in his duffel bag and retrieve a bicycle
       chain lock. He put the chain around T.C.’s neck and choked her with it. She tried to fight and
       resist, but slipped in and out of consciousness. When she came back to consciousness, she
       was laying on the floor. She acted like she was dead and watched her assailant look for
       matches. He found the matches and lit a fire on the bed near Pat. T.C. continued to play dead
       as the room filled with smoke and fire, and she watched the attacker grab his duffel bag and
       leave through the front door. After he left, she got up, attempted unsuccessfully to rouse Pat
       and the man, and then escaped. She ran upstairs to her apartment, told her mother what
       happened, and they left the building. T.C. was taken to the hospital.
¶ 13       At trial, T.C. described her attacker as having long hair pulled back in a ponytail and
       wearing a sleeveless shirt. T.C. also described a big “greenish color” tattoo that “was looking
       like a dragon” on his arm. She remembered he was wearing a chain around his neck that held
       two credit card-sized cards. T.C. did not identify defendant at trial has her assailant. In 1991,
       she identified another man, Albert Chaney, as her assailant. Chaney was arrested at that time,
       but subsequently cleared by DNA evidence and released in 1993.
¶ 14       Joanne Vo, T.C.’s mother, testified she heard banging on her apartment door at
       approximately 11:15 a.m. on September 8, 1990, and opened the door to find T.C. crawling
       on the ground, her face black and red, and a line on her neck. T.C. smelled like gasoline and
       her clothes were wet and dirty. Vo took T.C. to the hospital.


                                                   -5-
¶ 15       T.C. was examined at Children’s Memorial Hospital by Dr. Ramona Slupik. Dr. Slupik
       testified that T.C. had been severely traumatized. Her eyes were swollen, the whites of her
       eyes were red and had burst blood vessels, and she had bruise marks and a strangulation
       mark around her neck. Dr. Slupik testified that T.C. was “trembling, but she was coherent”
       during the examination, and was able to answer the doctor’s questions. T.C.’s genital area
       had swollen labia, a thin bloody discharge, and slightly dried white secretions on the outside
       of the hymen. In Dr. Slupik’s opinion, there was “convincing evidence of blunt force
       penetrating trauma,” or “penile penetration.” Dr. Slupik confirmed the presence of sperm
       under a microscope, took cultures to test for sexually transmitted diseases, and then collected
       DNA swabs from the oral cavity, vagina, and rectum, as well as fingernail scrapings for a
       rape kit. These items were each labeled individually, sealed, and sent to the crime lab.
¶ 16       The parties stipulated that nurse Mary Whiteford took the rape kit from Dr. Slupik and
       put it in hospital storage, that the kit was then retrieved by nurse Sandra Roy and given to
       Chicago police evidence technician Roy Fondren, who then stored it with the evidence and
       recovered property section of the police department. The parties stipulated that a proper chain
       of custody was maintained over the kit at all times.
¶ 17       Retired fire marshall Louis Outlaw testified that he responded to a fire alarm at the
       three-story apartment building at 1058-1060 West Lawrence on September 8, 1990. The fire
       was extinguished by the time he arrived, and he spoke with firefighters on the scene. Outlaw
       determined the fire was mainly contained to the basement apartment. He then entered the rear
       basement apartment and saw a male victim on the floor who appeared to have had his throat
       slashed and a female victim on a bed who was badly burned over her entire body. Outlaw
       determined an accelerant had been used to advance the fire, that the ignition source was a
       human action such as an open flame, and that someone had purposely set the fire.
¶ 18       Illinois State Police acting trace chemistry group supervisor Alan Osoba, who at the time
       of the fire worked as a criminalist or police chemist for the Chicago police department’s
       crime laboratory, testified he tested T.C.’s recovered clothing as well as four debris cans
       collected from the fire scene for accelerants. T.C.’s clothing and three of the four debris cans
       contained petroleum distillate residue such as diesel fuel or charcoal lighter fluid.
¶ 19       Retired Chicago police detective Wayne Johnson testified that he was working as a
       detective assigned to the violent crimes unit in September 1990. He arrived at the scene of
       the crime around 1:30 p.m. and went in to the basement apartment to process the crime
       scene. He then went to the hospital to interview T.C. He testified T.C. described her attacker
       as: “male, black approximately six feet tall, approximately 200 pounds with long hair worn in
       a ponytail, growth—beard growth on his face, a short sleeved shirt, white Nike gym shoes,
       and a sliver chain around his neck that displayed two cards that she compared to credit cards
       at the time.” She said he carried a tubular gray duffel bag. He testified that T.C. was
       traumatized, but that a few days later she was able to provide more detail about her attacker.
       At that time, T.C. said “she thought he had a tattoo on his upper arm that to her looked like a
       dragon.” She described it as light blue or faded blue green in color, but was unable to give
       great detail due to the lighting and the traumatic nature of the attack.
¶ 20       Dr. Edmund Donoghue, then the Cook County medical examiner, testified that he
       performed the autopsies of both Hedgpeth and Soucy. He determined that both victims died
       before the fire was set, Hedgpeth of strangulation and Soucy from blunt force trauma. He
       described Hedgpeth as a 55-year-old white female with burns over 100% of her body,

                                                  -6-
       including full thickness burns. Hedgpeth also had internal injuries including fractures
       consistent with manual strangulation. Dr. Donoghue described Soucy as a 79-year-old white
       male with partial thickness burns on much of his body. Soucy had a 2-inch deep wound
       through his right eye, consistent with being stabbed with an ice-pick-like instrument. He also
       had numerous skull and rib fractures consistent with being stomped or kicked, as well as a
       laceration to his neck involving the jugular vein consistent with his neck being cut with a
       knife.
¶ 21        Forensic scientist Edgardo Jove testified that he worked at the Chicago police department
       crime lab from 1991 to 1996. He received the rape kit taken from T.C. for testing on July 20,
       1993. The kit contained oral, rectal, and vaginal swabs and smears; microscopic slides; and
       fingernail samples. He examined the vaginal smears for the presence of sperm and tested the
       body fluids found on the vaginal swab. He then sent the samples for DNA testing to the
       Illinois State Police forensic lab in Springfield. Jove testified that he maintained a proper
       chain of custody over the items.
¶ 22        Dr. Elizabeth Benzinger testified as an expert in the field of forensic DNA analysis.
       Although by the time of trial she worked with the Ohio Bureau of Criminal Investigation,
       from 1990 to 1996 she worked at the Illinois State Police crime lab and was one of four
       individuals who set up the forensic DNA typing program from the Illinois State Police in
       Springfield. She testified that she received sealed items including T.C.’s vaginal swab and
       blood samples from T.C. and Albert Chaney pertaining to this case in October 1993. She
       described DNA to the jury as a “long string like molecule” that is “the blueprint of life.” She
       described its usefulness in forensic analysis as:
                   “DNA is useful for forensic analysis because scientists believe that no two
               individuals have the exact same DNA except for identical twins. So we are able to
               look at the DNA from one person, their oral swab, their saliva, their blood, all the
               tissue of their body, their bones, their semen, all have the same DNA. So we can
               compare a sample from the blood or an oral swab from the mouth to DNA from a
               crime scene, such as blood or semen, and use that to determine if the individual could
               be the source of that crime scene sample.”
¶ 23        She described four steps to DNA tests: (1) extract the DNA from the item using a reagent
       that is “essentially high tech laundry detergent,” which helps get the DNA out of, for
       example, the shirt it may have been on; (2) solubilize the DNA, or get it into solution and
       remove the other parts of the cell, separating a sexual assault sample into a male sample and
       a female sample; (3) determine “how much DNA we have” and amplify the DNA; and (4)
       examine the different areas of the DNA that are known to be highly variable and make
       comparisons. She explained that DNA amplification is “essentially chemical Xeroxing” in
       order to improve the sensitivity of DNA tests. Dr. Benzinger explained that, in 1993, testing
       included using an RFLP method “that is responsible for the bar code-like patterns that we see
       on TV” that did not use the amplification and was not very sensitive, and also a method
       based on the amplification process known as DQ-Alpha. The DQ-Alpha test “examines some
       variation in the DNA on one of the chromosomes.” She said the DQ-Alpha test is “only one
       test compared to what we use today which is an array of tests.”
¶ 24        When Dr. Benzinger received the samples from T.C. and Chaney, she numbered T.C.’s
       blood standard 1, Chaney’s blood standard 2, and the vaginal swab 3. Dr. Benzinger testified
       that she then extracted T.C.’s and Chaney’s DNA from the blood samples. She also extracted

                                                  -7-
       DNA from the vaginal swab. Dr. Benzinger ran controls and created a reagent blank during
       her testing. She explained the controls process:
                    “Q. [ASSISTANT STATE’S ATTORNEY DAVID WEISS:] When you’re doing
                this test, do you work with any types or do you perform any types of control to
                determine whether or not you’ve done anything to contaminate or do anything to the
                sample?
                    A. [DR. BENZINGER:] Yes, because of the sensitivity of these tests, we run
                controls to tell us whether we are introducing extraneous DNA and also whether our
                methods are working correctly.
                    So the controls I used were samples that I worked with that I placed only reagents
                in, only the chemicals that I was using. And my expectation was that I should get no
                DNA type from them if they were not introducing DNA on their own.
                    Q. Was that the result, no DNA?
                    A. Yes.”
¶ 25       Dr. Benzinger obtained profiles using DQ-Alpha testifying from the blood standards of
       T.C. and Chaney, as well as from the vaginal swab. The profile from the vaginal swab did
       not match the profile from Chaney’s blood standard. This excluded him from having
       contributed to the vaginal sample, that is, he was not the source of the semen on the vaginal
       swab. Dr. Benzinger then followed the lab’s procedure: she dried the DNA she had extracted
       from the vaginal sample on a piece of filter paper, froze it to preserve it, and sealed it. She
       testified she maintained a proper chain of custody at all times during her testing.
¶ 26       On cross-examination, Dr. Benzinger agreed that DQ-Alpha testing has now been
       replaced by DNA testing known as short tandem repeat, or STR, testing. DQ-Alpha tests at
       one area of variation in a sample, while STR can test at 13 locations of a sample. In other
       words, DNA testing has improved over the years to be more sensitive.
¶ 27       Chicago police detective Thomas McIntyre was assigned to the cold case squad in 2002,
       when he began a file review of the murders of Hedgpeth and Soucy. After learning that the
       rape kit had been destroyed, he learned that DNA had been extracted from the kit samples.
       He sought out the DNA extracts. Detective McIntyre located the DNA extracts in February
       2005 and submitted them for DNA analysis. Later that year, he received the name of an
       individual who had been identified in the FBI database from Anderson, who informed him
       she needed a confirmatory buccal swab. On June 29, 2005, Detective McIntyre obtained a
       warrant for a swab from defendant, and an evidence technician took a buccal swab from
       defendant and photographed the tattoo of green roses on his right arm on June 30, 2005.
       Detective McIntyre traveled to Peoria to arrest defendant and then transported defendant
       back to Chicago.
¶ 28       The parties stipulated that retired Chicago police evidence technician Kerry Watters
       would testify that she collected a buccal swab from defendant on June 30, 2005. She also
       photographed his arm and tattoo at that time. The buccal swab standard was subsequently
       submitted to the Illinois State Police crime lab for DNA analysis, and a proper chain of
       custody was maintained over the evidence at all times.
¶ 29       Illinois State Police forensic scientist Cynara Anderson testified as an expert in her
       chosen field. Defense counsel cross-examined her as to her qualifications, asking her if she
       had formal training in population statistics and DQ-Alpha testing. As to her qualifications,

                                                  -8-
       she testified she had completed both a forensic biology training program and a DNA analysis
       training program, and had been previously qualified as an expert in both biology and DNA
       on numerous occasions. She admitted she does not have “formal training in DQ-Alpha,” and
       explained that population genetics was “one of our modules in our DNA training as well as I
       completed course work in my college education.” She opined that population genetics were
       “to a certain extent” one of her areas of expertise. She testified she had studied “about the
       extent of actual preference of DNA” as “they actually exist in the population,” and agreed
       she had studied statistics and population statistics. She agreed that the majority of her
       training and expertise “is with respect to DNA, not to statistics.”
¶ 30       Anderson testified that she received DNA samples of extracted DNA in the T.C. case in
       February 2005.3 Sample 1A was a DNA standard extracted from T.C., sample 2A was a
       DNA standard extracted from Chaney, and sample 3A was the female fraction (F1), sperm
       fraction (F2), and DNA extracted from the vaginal swab (F3). Anderson testified that,
       because the DNA was dried inside the tubes, she began by adding liquid to sample 1A, the
       standard from T.C., and sample 3A, the extractions from the vaginal swab. She also created a
       blank to monitor the analyses for any contamination. After creating the blank, she had five
       tubes altogether. She tested the blank tube, which should not contain any DNA, and did not
       receive a DNA result. This meant that she had not introduced any contamination throughout
       her analysis. Therefore, she began the process of amplification, or making copies of the DNA
       in order to have a sufficient amount to “get a decent DNA profile from the extracted DNA.”
       She transferred the DNA from T.C., F1, F2, and her blank to tubes and put them in a machine
       to be amplified. Anderson testified that, during the preparation of the amplification stage, she
       dropped the F2 tube (the sperm fraction from the vaginal swab) onto her exam paper. She
       was still able to put the required amount of DNA into the first tube for the 9-loci
       amplification, but was unsure if she had enough for the second tube for the other 4-loci
       amplification. She put the DNA into the two tubes and amplified it. After amplification, the
       samples, one 9-loci tube and one 4-loci tube, were ready to be put into another instrument in
       order to generate the DNA profiles. In the 9-loci tube, the non-sperm fraction (F1) generated
       a profile matching the standard from T.C., and the sperm fraction generated an unknown
       male profile. Anderson did not get any results from the 4-loci tube. She testified it is not
       uncommon to not get results on the 4-loci tube.
¶ 31       On May 23, 2005, Anderson entered the unknown male profile into the FBI database and
       got two possible matches. One of these possible matches was defendant along with his
       various aliases, and the other matched to a private laboratory. She telephoned the private
       laboratory and determined that they had made an error in uploading certain information such
       that, in the end, the second possible match was not a match. The nine loci matched to
       defendant. Anderson requested a “confirmatory standard” from the Chicago police so she
       could perform an analysis to confirm the hit. She received that confirmatory standard in
       September 2005, and extracted a DNA profile which matched the profile identified in the F2
       sperm fraction taken from T.C.’s vaginal swab.


           3
           Anderson testified she first received the incorrect evidence package in July 2004. She looked at the
       package, saw that it was not what she needed, and sent it back. She received the correct package in
       February 2005 and proceeded to test the contents as described herein.

                                                      -9-
¶ 32       Anderson testified that she then performed a statistical calculation of how rare the profile
       identified in the F2 sperm fraction would be in a given population. She testified:
                     “A human DNA profile was identified in Exhibit 3A, which matches the DNA
                profile of [defendant]. This profile will be expected to occur in approximately 1 in 52
                billion blacks, 1 in 390 billion white, or 1 in 200 billion Hispanic unrelated
                individuals at the nine loci I worked with.”
¶ 33       Anderson also testified that, after she entered the sperm fraction in the database, the DNA
       profile is “continually run as of now,” that every time somebody puts a profile in the
       database, it is run against the DNA in this case. Since the database hit on defendant’s profile
       in 2005, it has never hit to any other person or any other profile in the database. If it were to
       hit on another individual or profile, Anderson would be notified.
¶ 34       On cross-examination, Anderson explained her process for generating the probability
       statistics for the rarity of the DNA profile. She testified that there are 13 loci from which to
       test. The value at each loci has a frequency of occurrence, and there are two possibilities at
       each loci. The chances of the two values at each loci are added together and then multiplied
       for the next location. Anderson acknowledged on cross-examination that she was only able to
       determine the values at nine loci because she spilled the DNA, that she did not know the
       profile for the additional four loci, and that if any of the remaining four loci did not match
       defendant, he would be excluded as the offender.
¶ 35       Blake Willey, a former administrator at Somerset Nursing Home, located two blocks
       from the scene of the crime, testified that defendant worked at the nursing home from May
       1990 to February 1991. During that time, nursing home personnel had to wear picture
       employee identification cards and carry time clock punch cards. The picture identification
       card was white and “about the size of a credit card.” He testified that some employees wore
       their identification on a chain around their neck.
¶ 36       Chicago police lieutenant Anthony Wojcik testified he was a sergeant in the cold case
       homicide investigation unit on June 30, 2005. He spoke with defendant that day in an
       interview room at the police station. After advising defendant of his rights, defendant
       indicated he understood them. Then Lieutenant Wojcik went over his rights a second time.
       He asked defendant if he understood he was under arrest for the murders of Hedgpeth and
       Soucy, as well as for the rape and attempted murder of a young girl, and for arson of the
       residential building at 1060 West Lawrence. Defendant said he understood that was why he
       was in custody. Defendant asked what was happening in the case. Lieutenant Wojcik told
       defendant that the detectives were just about finished with their investigation and had
       contacted the State’s Attorney’s office. He told defendant a State’s Attorney was on her way
       to the police station and would review the case with the detectives and determine whether
       charges should be brought against him. Wojcik testified, “I told him this investigation has
       shown without doubt that you’re the guy that committed those crimes that you’re under arrest
       for. I said I believe you’re going to be charged with those crimes.” Defendant asked what the
       statute of limitations for the crimes was, and Wojcik told him there was no statute of
       limitations on “murder related crime.”
¶ 37       Lieutenant Wojcik testified:
                     “Well, he was quiet for a little while, then he just said I’m tired. He said I’m tired
                of denying that I know anything about this and then he stated—he said it’s these
                blackouts, man. He said I can’t control the blackouts.

                                                    - 10 -
                                                    ***
                   He said, yes, throughout his life there would be periods of time where he would
               have these blackouts. When he had these blackouts, he said the others would take
               over. He said when the others took over he said I did f***d up things that he was then
               held responsible for and he said in regards to this incident there are things I do
               remember and some of it that he didn’t remember.
                                                    ***
                   I said, what do you mean by the others? He says that there are two individuals,
               that they were inside of him, and he said at times they would take over—they would
               take over his body.
                                                    ***
                   I asked him what happened *** in this incident [with the murders of Hedgpeth
               and Soucy]. He says—he said I blacked out and the others took over.”
¶ 38       According to Wojcik, defendant recalled that a day or two prior to the incident, he
       walked by a gas station and saw a black woman he knew drinking beer with Lawrence
       Soucy. The woman introduced Soucy to defendant, and defendant started drinking with them.
       At some point, Soucy told defendant he had some money in a can at his apartment.
       Eventually defendant and Soucy walked back to Soucy’s basement apartment together.
       Defendant returned to Soucy’s apartment a day or two later and started looking for the can of
       money. Soucy came in and asked defendant what he was doing, and a white woman entered
       the apartment and shouted at defendant to get out. Wojcik testified:
                   “The next thing he said that he remembered was he was running from the rear of
               the building and the building was burning and it was on fire. He said he ran through
               an alley to get away from there, and then later he realized that his hair was frizzed. He
               said it was frizzed, and then he said it was singed from the flames in the heat.
                   ***
                   He said he went to a beauty salon in the neighborhood, and he had his hair
               trimmed and then he got a perm.”
¶ 39       Lieutenant Wojcik said he asked defendant if he knew the two individuals had been
       killed, asked him why his semen was in the young girl, and why he set the building on fire.
       He testified defendant responded:
                   “He says when I blacked out he said the others must have made me do things then
               that I don’t remember.”
¶ 40       Lieutenant Wojcik testified defendant said he did not remember ever having seen or met
       T.C. Defendant confirmed he was employed at Somerset House and thought he was on duty
       or working when he went to Soucy’s apartment. Defendant also told Wojcik that he wore his
       ID cards around his neck, he wore his long hair back in a ponytail, and he had a tattoo on his
       arm. Defendant identified a photograph of the building at 1058-1060 West Lawrence as
       Soucy’s building. Lieutenant Wojcik then asked defendant if he would speak with the
       assistant State’s Attorney, and defendant said he would.
¶ 41       On cross-examination, defense counsel asked Lieutenant Wojcik why he did not request a
       court reporter to record defendant’s statement. Wojcik responded:
                   “[B]ecause at a certain point the defendant asked for an attorney, so we didn’t get
               to that point where we would have called for a court reporter.

                                                  - 11 -
                    ***
                    *** [I]t would have been—when I got done talking to him it was about 4:15. I
               want to say it was some time around a little bit after 5:00 o’clock or so when he asked
               for an attorney. When I was in there with the State’s Attorney was the first time he
               asked for an attorney.”
       Lieutenant Wojcik explained that it was not his job to call a court reporter, but rather that was
       the responsibility of the State’s Attorney. He said:
                    “The State’s Attorney would make [the decision to call a court reporter] in consult
               with [defendant] if he was willing to do that, but while the State’s Attorney was
               speaking to [defendant] he requested an attorney. So at that time all conversation
               stops.”
¶ 42        The trial court then held a sidebar in chambers, and defense counsel asked for a mistrial,
       arguing that the witness repeatedly emphasized that defendant had requested an attorney. The
       trial court asked defense counsel why he did not ask for a sidebar earlier, and defense counsel
       replied, “Because I didn’t want to emphasize that he had brought it out.” The trial court
       denied the motion for a mistrial, saying “what prompted the part about the attorney is
       because you [defense counsel] asked him questions about why weren’t charges approved
       before the State’s Attorney got there,” and “the only logical answer he could say upon your
       continuing questioning is, well, because he asked for an attorney. It was not brought out
       volitiously [sic] by him. In my opinion it was brought out by your continuing questions for
       that area.”
¶ 43        Cross-examination continued, and defense counsel asked Lieutenant Wojcik a series of
       questions about what he did and did not do while questioning defendant. Specifically,
       defense counsel asked a series of questions regarding why Wojcik did not drive defendant up
       to Lawrence Avenue and drive around the neighborhood in order to locate the hair salon
       where he allegedly had his hair cut after fleeing the fire. Wojcik answered that he tried to
       find the salon, but did not drive defendant there to do so. Counsel again asked why, when
       defendant allegedly had said the salon was in the neighborhood but was unsure of the street it
       was on, Lieutenant Wojcik did not just drive him to Lawrence Avenue to find the salon.
       Wojcik answered:
                    “Again, Counsel, I probably would have done that, but he asked for an attorney,
               which means at that point everything—any conversations I was having with him
               about the case had to stop, including putting him in a car and having him to point
               locations out.”
¶ 44        At the close of Wojcik’s cross-examination, defense counsel renewed the motion for a
       new trial, arguing that Lieutenant Wojcik had again mentioned defendant having asked for an
       attorney. The trial court denied the motion, responding:
                    “The problem with this is the way you asked the question once it came out once
               the charges were approved upon [the assistant State’s Attorney] arriving there and it
               came out that he asked for an attorney and didn’t obviously want to talk to her
               without one, this was a natural response to a question about after he was through
               talking putting him in the car and taking him somewhere and having him find
               someone.



                                                  - 12 -
                     This is exactly what happens when you are not directing him to a particular time.
                You simply asked a question. I just wanted you to make a record. Your motion for a
                new trial is denied. This is the fourth time he stated he wanted an attorney.”
¶ 45       Assistant State’s Attorney Christa Bowden testified that she arrived at the police station
       around 3:00 p.m. on June 30, 2005. She was a trial supervisor in the felony review unit at the
       time. She spoke with defendant along with Lieutenant Wojcik. She introduced herself to
       defendant, advised him of his rights, and told him that she was an attorney but not his
       attorney. They talked for approximately 30 to 40 minutes. Assistant State’s Attorney Bowden
       testified that defendant acknowledged having talked with Lieutenant Wojcik, and she asked
       him to tell her what they had spoken about. She testified:
                     “A. [ASSISTANT STATE’S ATTORNEY BOWDEN:] Well, I had asked him if
                he would tell me the things that he was talking to [Wojcik] about, and he told me that
                he remembered that he had been drinking—around the time of the incident he had
                been drinking with an older white guy and a black woman at a filling station and that
                he left the filling station with the older white guy, and the black woman didn’t come
                and that he and the older white guy went to a building. The next thing that he
                remembered after that was that he was running down an alley and ended up at a
                beauty parlor.
                     Q. [ASSISTANT STATE’S ATTORNEY MARY JO MURTAUGH:] And did he
                also tell you that he believed that something weird had happened that day?
                     A. Yes. He said as he was running down this alley he knew that something had
                happened, but the next thing he knew he was at a beauty parlor. After he said that [ ]
                he didn’t remember between going to the building with the older white guy and
                running down the alley thinking something weird had happened and ending up at the
                filling station, he said at that time that he was ready to die and he just wanted to get it
                over with.
                                                       ***
                     Q. Did David Banks tell you anything about when he seemed to get his life
                together that something happens?
                     A. Right. So after he said this statement about just wanting to get it over with, that
                prompted an inquiry about what are you talking about. He said, well, every time he
                seems to get his life together and gets a job, gets an apartment, gets a woman, people
                go on and mess things up for him; and he knows that people mess things up for him
                because other people tell him that they do things that mess things up for him.
                                                       ***
                     He said he should be in prison so these things don’t happen.”
       When Assistant State’s Attorney Bowden asked defendant who these people were, he
       described them as being a person named Durell, who was a murderer, a person named Snow,
       who was 9 years old, and a 63-year-old Portuguese man “who was a pervert, who would
       screw anything, in his words, even little girls.” She testified that defendant said, “These
       three, Durell, Snow, and unnamed Portuguese would do things, and he would be the person
       that would have to take responsibility for those things.” She said defendant told her he
       wanted to tell the truth, that he did not dispute his DNA being at the crime scene, but instead



                                                    - 13 -
       simply did not remember what happened before he was running down the alleyway towards
       the beauty parlor.
¶ 46        Defendant’s statement was neither reduced to writing nor recorded in any way.
¶ 47        The trial court then instructed the jury:
                    “Ladies and gentlemen, in a moment evidence will be received that the Defendant
                has been involved in an incident other than those charged in the indictment before
                you. This evidence will be received on the issue of Defendant’s propensity. And may
                be considered by you only for that limited purpose.”
¶ 48        Then, G.R. testified regarding the sexual assault defendant committed against her on
       November 12, 1984. On that afternoon, G.R. was pushing her 11-month-old daughter in a
       stroller near the 5500 block of South Wabash Avenue in Chicago. Defendant crossed the
       street in front of her and stopped her. He put his hand in his pocket, pointed it at her and said,
       “Bitch don’t move; I have a gun.” G.R. begged for her life. Defendant directed her toward a
       secluded area down a gangway, under a back porch in a “little basement area,” and told her
       to remove her clothes. When she had one leg out of her pants, defendant noticed a man in a
       nearby yard. He told G.R. to get up. She got dressed and he instructed her to move. He took
       her into the basement of another apartment building. He told her to take her clothes off and
       he removed his own pants. He then forced his penis into G.R.’s mouth, put his mouth on her
       vagina, and had vaginal sex with her. Afterward, he apologized and offered to pay her not to
       tell anybody. He walked her home and helped her carry the child up the stairs in her stroller.
       G.R.’s sister, the sister’s boyfriend, and G.R.’s boyfriend were all in the apartment.
       Defendant sat down in the apartment while G.R. went into her bedroom with her boyfriend.
       She told her boyfriend defendant had just raped her. G.R. called the police, who came to the
       apartment and arrested defendant.
¶ 49        The State rested. Defendant asked for a directed verdict, which the court denied.
¶ 50        Defendant testified on his own behalf. He admitted having worked at Somerset House,
       but denied that he wore his identification cards on a chain around his neck. He denied having
       ever met Hedgpeth, Soucy, or T.C. He denied having ever been in the building at 1058-1060
       West Lawrence Avenue. He denied having had anything to do with the crime. He admitted
       he spoke with Detective Wojcik and Assistant State’s Attorney Bowden, but denied having
       told them he was at all involved in this crime. He denied having told them he had blackouts,
       nor that there were people inside of him who made him do things. He admitted having worn
       his hair in a ponytail, but denied that his hair got frizzed or singed in the fire or that he went
       to a beauty salon in the neighborhood to get it fixed after the fire. He showed his tattoo to the
       jury. The tattoo, on his right arm, was of roses and a bare-chested woman. He explained that
       he got the tattoo in 1994 to cover up a previous tattoo. The previous tattoo, which he got in
       1989, was of the letters “BGGS” with a pitchfork running through it, which was a symbol of
       the street gang to which he belonged. Defendant recalled that in September 1990, he lived
       with a woman named Darlene and took care of her children. He testified he told the
       detectives that, on the day of the crime, Darlene was in the hospital and he was babysitting
       her children on the south side of Chicago.
¶ 51        The defense rested. The State then entered a certified copy of defendant’s conviction for
       murder. The trial court advised the jury:



                                                   - 14 -
                   “Evidence of the Defendant’s previously [sic] conviction of an offense may be
               considered by you only as it may affect his believability as a witness, and must not be
               considered by you as evidence of his guilt of the offense with which he is charged.”
¶ 52       At the close of arguments by both parties, the trial court instructed the jury, in part:
       “[a]ny evidence that was received for a limited purpose should not be considered by you for
       any other purpose.”
¶ 53       The jury returned a verdict of guilty on all counts: intentional and knowing murder of
       Irene Hedgpeth and Lawrence Soucy, felony murder based on the offense of criminal sexual
       assault, felony murder based on the offense of arson, and arson.
¶ 54       Defense counsel filed a motion for a new trial, which the court denied.
¶ 55       At sentencing, the trial court merged the felony murder counts into the intentional and
       knowing murder counts. It also noted defendant’s prior conviction for murder and the sexual
       assault case. The trial court sentenced defendant to natural life without parole for each count
       of first degree murder, and a 14-year term of imprisonment for arson, to be served
       consecutively to the two natural life sentences. Defense counsel filed a motion to reconsider
       the sentences, which was denied.
¶ 56       Defendant appeals.

¶ 57                                            ANALYSIS
¶ 58                                         I. DNA Evidence
¶ 59       Defendant first challenges the admission of DNA evidence at trial, arguing that the case
       “rose and fell on the DNA evidence,” which evidence, he argues, should never have been
       admitted in the first place. He contends (1) there was an unexplained, inexcusable gap in the
       chain of custody of the DNA evidence between Dr. Benzinger and Anderson; (2) the trial
       court erred in not granting a Frye hearing as to whether Anderson’s methodology was
       accepted in the scientific community; (3) the trial court erred when it denied defense
       counsel’s motion for relief with regard to the spilled genetic material; and (4) the trial court
       erred in limiting the cross-examination of Anderson regarding studies on 9-loci matches. We
       address each argument in turn.
¶ 60       Initially, we disagree with defendant’s characterization of his trial as one which rested
       solely on DNA evidence. In his brief on appeal, defendant argues that “[t]his was, at all
       times, a DNA-driven case.” He reminds the court that the prosecutor in closing arguments
       repeated Anderson’s testimony that the semen recovered from T.C.’s vagina matched
       defendant’s DNA at 9 loci, which would be expected to occur in approximately 1 in 52
       million Black individuals. He argues “this was a case which rose and fell on the DNA
       evidence. In fact, there was virtually no forensic evidence tying him to the two murders.” He
       says that, because this was such an old case and defendant only came to the attention of the
       police 15 years after the murders occurred based on a “cold hit” DNA match, “[w]ithout the
       DNA *** there is no case here.”
¶ 61       It is true the DNA profile generated in this case matched defendant’s profile when run
       through the FBI database in 2005. A confirmatory buccal swab was obtained from defendant
       at that time, then, which provided confirmation that defendant’s DNA matched the DNA
       evidence recovered in this case at 9 loci. However, in this court’s opinion, there was
       additional evidence presented at trial that also ties defendant to this crime. Most tellingly,

                                                  - 15 -
       defendant provided an inculpatory statement to Lieutenant Wojcik and then to Assistant
       State’s Attorney Bowden in which he implicated himself in the crime. Although the
       statement was not memorialized in writing or in a recording, both Wojcik and Bowden
       testified to the statement in great detail. In his statement, defendant admitted to knowing
       victim Soucy. He described having met him days before the murder and visiting his
       apartment. He described how Soucy kept a can of money in his apartment and how, on the
       day of the murders, he returned to Soucy’s home to search for the can of money. His search
       was interrupted first by Soucy and then by Hedgpeth, who demanded he leave. Defendant
       told both Wojcik and Bowden that he then blacked out. The next thing he remembered, he
       said, was running down an alley away from the burning building, his long hair singed by fire.
       He also told both Wojcik and Bowden in great detail that individuals inside of him cause him
       to do bad things, saying the “others” inside him must have put his semen inside T.C. He told
       Lieutenant Wojcik that he wore his hair long and in a ponytail around the time of the
       murders, that he worked at Somerset House during that time, and that he wore his work
       identification cards on a chain around his neck.
¶ 62       Defendant’s statement was corroborated by former Somerset House administrator Blake
       Willey, who testified defendant worked at nearby Somerset House during the time of the
       murders, that employees were required to wear identification cards which were
       approximately the size of credit cards, and that many employees wore these cards around
       their necks. Defendant’s statement was further corroborated by T.C.’s testimony that her
       attacker was a black man with long hair pulled into a ponytail who wore a chain around his
       neck with two credit card-sized cards on it. Essentially, defendant confessed that he
       committed the crimes under the influence of the “others” inside of him.
¶ 63       For these reasons, we disagree with defendant’s representation that the case was based
       solely on DNA evidence, but instead find that the DNA was one piece of the evidence by
       which the jury found defendant guilty.

¶ 64                                        A. The Chain of Custody
¶ 65        Defendant first contends the circuit court erred in admitting the DNA evidence where
       there allegedly was a gap in the chain of custody regarding the DNA evidence between
       forensic scientists Dr. Elizabeth Benzinger and Cynara Anderson. Specifically, defendant
       argues that, where Dr. Benzinger testified she preserved the extracted DNA by putting it on a
       piece of filter paper which she then dried and froze, Anderson testified she received the
       extracted DNA evidence in “tubes.” On appeal, defendant argues that these descriptions do
       not match to such an extent that there was a complete breakdown in the chain of custody that
       should have resulted in the exclusion of any resulting DNA testing completed on those
       materials. We disagree.
¶ 66        As a threshold matter, we note that the State argues on appeal, and defendant apparently
       concedes,4 that he has forfeited this issue for purposes of appeal by failing to object to it at
       trial and by failing to raise it in his posttrial motion. See People v. Thompson, 238 Ill. 2d 598,

           4
            Although defendant does not specifically state that he failed to preserve this issue, he argues on
       appeal that we should review his complaint as plain error. He argues that “this is the kind of error that
       the Supreme Court has deemed cognizable under the plain error doctrine—there was a ‘complete
       breakdown’ in the required chain of custody. People v. Woods, 214 Ill. 2d 455, 471-72 (2005).”

                                                      - 16 -
       611-12 (2010) (“To preserve a claim for review, a defendant must both object at trial and
       include the alleged error in a written posttrial motion.” (citing People v. Enoch, 122 Ill. 2d
       176, 186 (1988))). Nonetheless, defendant urges us to consider his claim under the plain error
       doctrine. See Ill. S. Ct. R. 615(a) (eff. Jan. 1, 1967) (“Any error, defect, irregularity, or
       variance which does not affect substantial rights shall be disregarded. Plain errors or defects
       affecting substantial rights may be noticed although they were not brought to the attention of
       the trial court.”); People v. Herron, 215 Ill. 2d 167, 186-87 (2005).
¶ 67       The plain error doctrine “bypasses normal forfeiture principles and allows a reviewing
       court to consider unpreserved claims of error in specific circumstances.” Thompson, 238 Ill.
       2d at 613. Specifically, the plain error doctrine permits “a reviewing court to consider
       unpreserved error when (1) a clear or obvious error occurred and the evidence is so closely
       balanced that the error alone threatened to tip the scales of justice against the defendant,
       regardless of the seriousness of the error, or (2) a clear or obvious error occurred and that
       error is so serious that it affected the fairness of the defendant’s trial and challenged the
       integrity of the judicial process, regardless of the closeness of the evidence.” People v.
       Piatkowski, 225 Ill. 2d 551, 565 (2007) (citing Herron, 215 Ill. 2d at 186-87); see also
       Thompson, 238 Ill. 2d at 613. Under either prong of the plain error doctrine, the burden of
       persuasion remains on the defendant. People v. Lewis, 234 Ill. 2d 32, 43 (2009).
¶ 68       Our supreme court has said:
                    “We reject the notion that a challenge to the State’s chain of custody is a question
                of the sufficiency of the evidence. A chain of custody is used to lay a proper
                foundation for the admission of evidence. Accordingly, a defendant’s assertion that
                the State has presented a deficient chain of custody for evidence is a claim that the
                State has failed to lay an adequate foundation for that evidence. See 2 J. Strong,
                McCormick on Evidence § 212, at 9 (5th ed. 1999). Thus, a challenge to the chain of
                custody is an evidentiary issue that is generally subject to waiver on review if not
                preserved by defendant’s making a specific objection at trial and including this
                specific claim in his or her posttrial motion.” Woods, 214 Ill. 2d at 471.
       Notwithstanding, our supreme court has recognized that a challenge to the State’s chain of
       custody can be reviewed for plain error in the rare case where there is a complete breakdown
       in the chain. People v. Alsup, 241 Ill. 2d 266, 277 (2011) (citing Woods, 214 Ill. 2d at
       471-72). The Woods court provided an example for plain error review, saying, “in those rare
       instances where a complete breakdown in the chain of custody occurs—e.g., the inventory
       number or description of the recovered and tested items do not match—raising the
       probability that the evidence sought to be introduced at trial was not the same substance
       recovered from defendant, a challenge to the chain of custody may be brought under the plain
       error doctrine.” Woods, 214 Ill. 2d at 471-72. The court explained: “When there is a complete
       failure of proof, there is no link between the substance tested by the chemist and the
       substance recovered at the time of the defendant’s arrest. In turn, no link is established
       between the defendant and the substance. In such a case, a failure to present a sufficient chain
       of custody would lead to the conclusion that the State could not prove an element of the
       offense ***.” Woods, 214 Ill. 2d at 472.
¶ 69       When the State seeks to introduce an object into evidence, it must lay a proper foundation
       through either its identification by witnesses or through establishing a chain of possession.
       Woods, 214 Ill. 2d at 466. The character of the object the State seeks to introduce determines

                                                  - 17 -
       which method to establish a foundation the State must employ. Woods, 214 Ill. 2d at 466. If
       an item is “readily identifiable and [has] unique characteristics, and its composition is not
       easily subject to change,” the party may elicit testimonial evidence showing that the item is
       the same item recovered and that it is in substantially the same condition as when it was
       recovered.” Woods, 214 Ill. 2d at 466. If the evidence is “not readily identifiable or may be
       susceptible to tampering, contamination or exchange” (Woods, 214 Ill. 2d at 467), the party
       must establish a sufficient chain of custody “that is sufficiently complete to make it
       improbable that the evidence has been subject to tampering or accidental substitution”
       (internal quotation marks omitted) (Alsup, 241 Ill. 2d at 274). Once the State has established
       this prima facie case, the burden shifts to the defendant to show actual evidence of
       tampering, alteration, or substitution. Alsup, 241 Ill. 2d at 274-75. Our supreme court has
       cautioned:
                    “In the absence of such evidence [of tampering, alteration, or substitution] from
               defendant, a sufficiently complete chain of custody does not require that every person
               in the chain testify, nor must the State exclude every possibility of tampering or
               contamination. [Citation.] It is not erroneous to admit evidence even where the chain
               of custody has a missing link if there was testimony which sufficiently described the
               condition of the evidence when delivered which matched the description of the
               evidence when examined. [Citation.] At this point, deficiencies in the chain of
               custody go to the weight, not admissibility, of the evidence. [Citation.]” Alsup, 241
               Ill. 2d at 274.
¶ 70       The admission of evidence at trial is a matter left to the discretion of the trial court, and
       the court’s decision on that point will not be disturbed absent an abuse of that discretion.
       People v. Pikes, 2013 IL 115171, ¶ 12. An abuse of discretion occurs when the ruling is
       arbitrary, fanciful, unreasonable, or when no reasonable person would adopt the trial court’s
       view. People v. Taylor, 2011 IL 110067, ¶ 27.
¶ 71       As noted, defendant failed to properly preserve this issue for appeal. He did not object to
       the foundation for the evidence at trial, nor did he raise the issue in his posttrial motion.
       Therefore, the issue is forfeited. See, e.g., Enoch, 122 Ill. 2d at 186. Our supreme court has
       noted that forfeiture in cases such as this is particularly appropriate because, where the
       defendant fails to object to the foundation of evidence at trial, the State misses its opportunity
       to cure any error. See Woods, 214 Ill. 2d at 470 (the application of the forfeiture rule “is
       particularly appropriate when a defendant argues that the State failed to lay the proper
       technical foundation for the admission of evidence” because the “lack of a timely and
       specific objection deprives the State of the opportunity to correct any deficiency in the
       foundational proof at the trial level”). Under the plain error rule, we consider whether any
       error has occurred at all. Lewis, 234 Ill. 2d at 43; People v. Wilson, 404 Ill. App. 3d 244, 247
       (2010) (“There can be no plain error if there was no error at all ***.”). This requires a
       “substantive look” at the issue raised. People v. Johnson, 208 Ill. 2d 53, 64 (2003). We will
       therefore first review defendant’s claim to determine if there was any error before
       considering it under plain error.
¶ 72       Here, the chain of custody presented by the State at trial regarding the collected DNA
       evidence was sufficiently complete. Chicago police crime lab forensic scientist Jove testified
       he received the rape kit taken from T.C. in July 1993. The kit contained oral, rectal, and
       vaginal swabs and smears; microscopic slides; and fingernail samples. After performing his

                                                   - 18 -
       examinations on the specimens, he sent the samples to the Illinois State Police forensic lab
       for DNA testing. He testified he maintained a proper chain of custody over the items.
¶ 73        Forensic scientist Dr. Benzinger testified at trial that she received blood reference
       samples from T.C. and Albert Chaney in October 1993. She specifically testified that the
       items were sealed when she received them. She numbered T.C.’s blood standard 1, Chaney’s
       blood standard 2, and the vaginal swab 3. She extracted DNA from the blood standards and
       the vaginal swab. She then dried the extracted DNA onto a piece of filter paper, froze it to
       preserve it, and sealed it. She specifically testified she maintained a proper chain of custody
       at all times during her testing.
¶ 74        Illinois State Police forensic scientist Anderson testified she received tubes with dried,
       extracted DNA inside them on February 16, 2005. 5 The extracted DNA she received
       matched the numbers provided by Dr. Benzinger: 1A was the extracted DNA from T.C., 2A
       was the extracted DNA from Chaney, and 3A was the extracted DNA from the vaginal swab.
       Anderson specifically described the evidence package she received:
                     “At this time I received the tubes of extracted DNA that the prior DNA analyst
                 had created. So there was our Exhibit 1A, which is extracted DNA from [T.C.], our
                 Exhibit 2A which was reportedly extracted DNA from Albert Chaney, and Exhibit
                 3A, which contained the F1 which is the female fraction or the non-sperm fraction,
                 the F2 which is the sperm fraction, and the F3 fraction of extracted DNA from the
                 vaginal swab of [T.C.]”
¶ 75        Defendant’s argument that there was a “complete breakdown” in the chain of custody is
       unavailing where, through the above testimony, the State presented a sufficient foundation
       and chain of custody to show that the DNA extracts received by forensic scientist Anderson
       were the same DNA extracts tested and preserved by forensic scientist Dr. Benzinger. See,
       e.g., Alsup, 241 Ill. 2d at 274. Because the State has presented a prima facie case that the
       chain of custody was sufficiently complete to make it “improbable that the evidence has been
       subject to tampering or accidental substitution,” the burden shifts to defendant to show actual
       evidence of tampering, alteration, or substitution of the evidence. (Internal quotation marks
       omitted.) Alsup, 241 Ill. 2d at 274. The defendant fails to do so. In fact, the defense provided
       no evidence at trial that there was any tampering, exchange or contamination of the DNA
       material. Defendant, in fact, did not object in any way to the foundation of this evidence at
       trial. See, e.g., Woods, 214 Ill. 2d at 470 (the application of the forfeiture rule “is particularly
       appropriate when a defendant argues that the State failed to lay the proper technical
       foundation for the admission of evidence,” because the “lack of a timely and specific
       objection deprives the State of the opportunity to correct any deficiency in the foundational
       proof at the trial level”).6 Our review of the record does not show inconsistency in the
           5
             Defendant focuses on the fact that, on July 8, 2004, Anderson received the incorrect evidence
       package to test. Specifically, Anderson testified at trial that she initially received “a package, but it
       wasn’t the evidence I was looking for” and explained it was “Just some envelopes. They were marked
       as being swabs from [T.C.], Albert Chaney and [T.C.], but that was not what I was looking for.” She
       requested “different information” and received the package with “the tubes of extracted DNA that the
       prior DNA analyst had created” on February 16, 2005. In our opinion, this demonstrates Anderson’s
       attention to detail and does not in any way reflect negatively on her work.
           6
             This, in fact, is a prime example of the importance of a timely and specific objection when laying
       a proper technical foundation for the admission of evidence. Here, Benzinger testified she dried the

                                                      - 19 -
       descriptions of the evidentiary material at issue, and the alleged discrepancy does not amount
       to a “complete breakdown” in the chain of custody. Once the State established the probability
       that the evidence was not compromised, and defendant failed to show actual evidence of
       tampering or substitution, deficiencies in the chain of custody go to the weight, not the
       admissibility, of the evidence. Alsup, 241 Ill. 2d at 275. We find no abuse of discretion in the
       trial court’s determination to allow the DNA evidence in at trial. See Pikes, 2013 IL 115171,
       ¶ 12. We therefore find no plain error here. See Wilson, 404 Ill. App. 3d at 247 (“There can
       be no plain error if there was no error at all ***.”).

¶ 76                                        B. No Frye Hearing
¶ 77        Defendant next contends that the trial court erred in denying his request for a Frye
       hearing regarding whether forensic scientist Anderson’s methodology was accepted in the
       scientific community. Specifically, defendant argues that he was entitled to a Frye hearing
       because the scientific protocols evolved between when his DNA was tested in 2005 and the
       time of trial in 2013. We disagree.
¶ 78        In Illinois, the admission of expert testimony is governed by the standards expressed in
       Frye v. United States, 293 F. 1013 (D.C. Cir. 1923); In re Commitment of Simons, 213 Ill. 2d
       523, 529 (2004). Under Frye, scientific evidence is only admissible at trial if the
       “methodology or scientific principle upon which the opinion is based is ‘sufficiently
       established to have gained general acceptance in the particular field in which it belongs.’ ” In
       re Commitment of Simons, 213 Ill. 2d at 529-30 (quoting Frye, 293 F. at 1014). General
       acceptance of a methodology “does not require that the methodology *** be accepted by
       unanimity, consensus, or even a majority of experts.” In re Commitment of Simons, 213 Ill.
       2d at 530; Donaldson v. Central Illinois Public Service Co., 199 Ill. 2d 63, 76-77 (2002),
       abrogated on other grounds by In re Commitment of Simons, 213 Ill. 2d at 530. The trial
       court will apply the Frye test only if the scientific principle, technique, or test offered by the
       expert to support his or her conclusion is new or novel. In re Marriage of Bates, 212 Ill. 2d
       489, 519 (2004). Generally, a scientific technique is new or novel if it is original or striking
       or does not resemble something formerly known or used. Donaldson, 199 Ill. 2d at 79. Under
       Frye, the court considers the general acceptance of a scientific methodology, not the
       particular conclusions at issue in a particular case. People v. McKown, 226 Ill. 2d 245, 255
       (2007). There is no “Frye-plus-reliability” test in Illinois, in which the court first determines
       if the technique or methodology is accepted and then considers whether it is reliable. People
       v. Nelson, 235 Ill. 2d 386, 431 (2009).
¶ 79        There is a dual standard of review regarding the admissibility of expert testimony. Abuse
       of discretion review applies when the question is whether “an expert scientific witness is
       qualified to testify in a subject area, and whether the proffered testimony is relevant in a


       extracted DNA onto a substrate, or a piece of filter paper, which she then froze to preserve. Benzinger
       also testified regarding the process of extracting DNA from a substrate by using what she described as
       a “high tech laundry detergent.” Anderson testified that she received tubes containing the “extracted
       DNA that the prior DNA analyst had created.” Had the evidence been challenged at trial, the parties
       could have clarified whether, for example, the tubes containing the extracted DNA actually contained
       the piece of filter paper onto which Benzinger had dried the extracted DNA. Because there was no
       objection at trial, there was no further exploration of the description of the received DNA evidence.

                                                     - 20 -
       particular case.” In re Commitment of Simons, 213 Ill. 2d at 530-31. De novo review applies
       when this court must determine “whether a Frye hearing is required and, if so, whether the
       scientific technique at issue is generally accepted in the relevant scientific community.” In re
       Commitment of Simons, 213 Ill. 2d at 530-31.
¶ 80        Here, prior to trial, defendant filed a motion requesting a Frye hearing on the
       admissibility of the DNA evidence against him. By that motion he argued that, because the
       rape kit and the original blanks and controls made by Dr. Benzinger were no longer
       available, forensic scientist Anderson created new blanks and controls for testing. Defendant
       claims this subsequent testing by Anderson, though consistent with scientific protocol at the
       time of testing, was contrary to scientific protocol by the time of trial and, accordingly, was
       impermissible. In part, the motion alleged:
                    “It has subsequently been learned that the Illinois State Crime Lab lost the
                controls or blanks each of the original 3 fractions of DNA. However, a new control or
                blank was manufactured and used. Such a method is no longer acceptable under
                current protocols of the lab. This is the reasons [sic] that the Lab had refused to test
                the 3rd Fraction of DNA. Testing was performed on the First [sic] two fractions under
                this not acceptable method of DNA testing. The analyst, Cynara Anderson, who
                performed that testing and used new blanks or controls has told Defense Counsel that
                she has no idea if it is generally accepted in the scientific community, as required by
                Frye, to use the results of the previous testing because the method used is not
                currently permitted as an acceptable Forensic DNA testing procedure. Additionally,
                the original vitullo kit (rape kit) has been lost or destroyed, so re-testing under
                generally accepted DNA testing procedures is not an option.”
       Defendant argues Anderson’s methodology was appropriate and accepted in 2005, but that
       the FBI standards changed in 2009 to include more stringent rules regarding testing
       procedures.
¶ 81        After a hearing on the motion, the trial court denied the request for a Frye hearing
       regarding the DNA testing without the original blanks, stating: “Frye does not apply once
       determined that the scientific method is generally accepted” and noting that “[t]here is no
       Frye standard plus reliability standard, no independent evaluation of the theory or the
       reliability once the general acceptance threshold has been met. Reliability comes from
       general acceptance.” The court further explained that defendant’s arguments regarding the
       DNA testing “goes to the weight, not the admissibility under Frye,” and that defendant’s
       concerns could be addressed at trial through “vigorous cross-examination presentations of
       contrary evidence such as expert testimony.” It stated, “[t]he Frye standard applies only if
       scientific principle and technique or test offered is new or novel.”
¶ 82        Although defendant argues on appeal that the DNA evidence should have been
       inadmissible because the methodology used by Anderson was outdated at the time of trial
       (but not at the time of testing), this argument is actually based on the trial court’s denial of
       defendant’s motion requesting a Frye hearing. On appeal, defendant does not challenge the
       trial court’s ruling and does not argue that the trial court abused its discretion in denying the
       motion for a Frye hearing. Defendant did not preserve this issue by objecting at trial or
       including it in his posttrial motion (Enoch, 122 Ill. 2d at 186), and he has not argued on
       appeal that we should consider it based on plain error (Herron, 215 Ill. 2d at 186-87). We
       therefore find this issue to be forfeited.

                                                  - 21 -
¶ 83       Even if the issue was not forfeited, however, and we considered it under a plain error
       analysis, we would still find no error. See, e.g., Wilson, 404 Ill. App. 3d at 247 (“There can
       be no plain error if there was no error at all ***.”). A Frye hearing is limited to situations
       where the technique or test is new or novel, or, for example, where the scientific test does not
       resemble a formerly known or used test. See In re Marriage of Bates, 212 Ill. 2d at 519 (trial
       court will apply the Frye test only if the scientific principle, technique, or test offered by the
       expert to support his or her conclusion is new or novel); Donaldson, 199 Ill. 2d at 79
       (generally, a scientific technique is new or novel if it is original or striking or does not
       resemble something formerly known or used). At the time she ran the test in 2005, Anderson
       followed all relevant protocols. We find no error in the trial court’s determination that no
       Frye hearing was required where the test and methodology used by Anderson was not new or
       novel.

¶ 84                   C. DNA Exclusion Based on Inadvertent Laboratory Spillage
¶ 85       Next, defendant contends that the trial court erred when it denied his motion to exclude
       the DNA evidence where a portion of the DNA material was spilled during laboratory
       testing. He claims he was prejudiced because, had the evidence not been spilled, it is possible
       the subsequent test on the remaining four DNA loci may have excluded him.
¶ 86       Defendant filed a motion for relief in conjunction with destruction of DNA or related
       evidence, by which he sought, in pertinent part, to exclude the DNA evidence because of the
       spillage. The court denied the motion after a hearing, finding that the evidence was not
       materially exculpatory and that it was not destroyed in bad faith. Additionally, the court
       admonished defense counsel that the use of the term “destroyed” was inappropriate, noting
       that the evidence was not “destroyed in a bad faith sense or somebody just took something
       and obliterated it. *** What we have here is something that’s spilled during a test requested
       by the parties.”
¶ 87       As for the spill itself, forensic scientist Anderson described the spill at trial in the
       following manner:
                   “A. [FORENSIC SCIENTIST ANDERSON:] There was an incident that occurred
               during the application stage, during the preparation of amplification stage.
                   Q. [ASSISTANT STATE’S ATTORNEY WEISS:] What happened during the
               amplification stage?
                   A. When it was time for me to take my DNA and put it into my tubes to amplify
               my F2 fraction, which is the sperm fraction of the vaginal swab, I dropped that tube
               of DNA onto my exam paper. So I was able to put the required amount of DNA
               into—there are two—so if I have a tube for F1, the DNA from my F1 tube will be
               split into two additional tubes for amplification. One tube will give me nine loci, and
               the other tube will give me four loci.
                   So when I was preparing my samples to split them into their nine loci tube and
               four loci tube, I dropped my tube of DNA, and it spilled on the paper.
                   So I did have some in my tube after some spilled out, so I was able to put what I
               needed into the tube for the nine loci, but I had an undetermined amount left over in
               that tube to put in the tube that would have given me four loci. So I wasn’t sure of my
               target, but I know I put in less than what I needed in that second tube.


                                                   - 22 -
                   Q. But you were able to obtain a test for the nine loci, correct?
                   A. Yes. I had more than enough for what I needed for the nine loci tube. But I had
               an undetermined amount target for the four loci tube.
                   Q. Just so we’re clear, all these fractions F1, F2, F3, that’s all coming from the
               sperm sample, correct?
                   A. From the vaginal swab of [T.C.]
                   Q. All coming from the vaginal swab?
                   A. Yes.
                   Q. And were there different samples or did you learn of different things that were
               in the vaginal swab?
                   A. Yes, after amplification, the samples are ready to be put on another instrument
               that will result in me having a DNA profile. So after amplification, I set up that
               procedure and then I have a DNA profile.
                   And it led to my non-sperm fraction having a profile matching [T.C.] And my
               sperm fraction having a profile of an unknown male profile. And then I also verified
               that my blank was clean.
                   But the tube that was giving me four loci, it flat lined. I didn’t get anything.
                   Q. But it’s not uncommon that you only have nine loci in cases, is it?
                   A. It’s not uncommon. Sometimes you may only end up with nine loci, not
               because of just dropping a tube.”
¶ 88       Anderson acknowledged on cross-examination that she was only able to determine the
       values at nine loci because she spilled the DNA, that she did not know the profile for the
       additional four loci, and that if any of the remaining four loci did not match defendant, he
       would be excluded as the offender. Specifically, she said:
                   “Q. [PUBLIC DEFENDER ANDERSON:] *** If any one of those [remaining
               four un-resulted loci] is different than David Banks, then you could say with scientific
               certainty that he is not the offender; is that correct?
                   A. [FORENSIC SCIENTIST ANDERSON:] That’s correct.
                   Q. But you don’t know what those are, correct?
                   A. That’s correct.
                   Q. In fact, you spilled that DNA on your table, correct?
                   A. That’s correct.”
¶ 89       The State relies on Arizona v. Youngblood, 488 U.S. 51 (1988) (Stevens, J., concurring in
       the judgment, and Blackmun, J., dissenting, joined by Brennan and Marshall, JJ.), in support
       of its argument that a defendant must show that the evidence was destroyed in bad faith in
       order for relief. In Youngblood, the defendant was convicted of child molestation, sexual
       assault, and kidnapping. During the medical treatment of the victim, doctors collected
       evidence of the attack using a sexual assault kit, including samples of blood, saliva, and hair.
       These samples were refrigerated at the police station. The victim’s underwear and T-shirt,
       which contained small amounts of semen, were also collected by the police but not
       refrigerated or frozen. Youngblood, 488 U.S. at 52-53. Using the evidence from the sexual
       assault kit, a criminologist determined that sexual contact had occurred, but he did not
       perform any other tests. He replaced the kit in the refrigerator. Later, the criminologist was

                                                  - 23 -
       unable to obtain conclusive results in testing the underwear and T-shirt due to the small
       quantity of semen present. Youngblood, 488 U.S. at 54. At trial, the defendant argued that the
       victim had erred in identifying him in a photographic lineup as the assailant. The trial court
       instructed the jury that, if they found that the State had destroyed or lost the evidence, they
       might “infer that the true fact is against the State’s interest.” (Internal quotation marks
       omitted.) Youngblood, 488 U.S. at 54. The jury found the defendant guilty, but the Arizona
       Court of Appeals reversed, finding a violation of due process where the loss of the evidence
       was material to the defense. Youngblood, 488 U.S. at 54.
¶ 90       The United States Supreme Court considered the extent to which the due process clause
       of the fourteenth amendment requires the State to preserve evidentiary material that might be
       useful to a criminal defendant. Considering the “ ‘area of constitutionally guaranteed access
       to evidence,’ ” the Youngblood court reversed, finding that the defendant was required to
       demonstrate bad faith on the part of the State in the destruction or loss of the evidence.
       Youngblood, 488 U.S. at 55 (quoting United States v. Valenzuela-Bernal, 458 U.S. 858, 867
       (1982)). The Court found that the due process clause “required a different result when we
       deal with the failure of the State to preserve evidentiary material of which no more can be
       said than it could have been subjected to tests, the results of which might have exonerated the
       defendant.” Youngblood, 488 U.S. at 57. The Court justified the difference in treatment
       between a situation in which the State fails to disclose to the defendant material, exculpatory
       evidence, and a situation where potentially exculpatory evidence is permanently lost, as
       necessary in order to avoid placing on the courts the “ ‘treacherous task of divining the
       import of materials whose contents are unknown and, very often, disputed’ ” (Youngblood,
       488 U.S. at 58 (quoting California v. Trombetta, 467 U.S. 479, 486 (1984))) and placing on
       the police an absolute duty to retain and preserve material that might be of conceivable
       evidentiary significance in a particular prosecution. Youngblood, 488 U.S. at 58. The
       Youngblood Court held that “unless a criminal defendant can show bad faith on the part of
       the police, failure to preserve potentially useful evidence does not constitute a denial of due
       process of law.” Youngblood, 488 U.S. at 58. The Court characterized the failure of the
       police to refrigerate the clothing and to perform tests on the semen samples as negligent, at
       worst, and in the absence of bad faith, no violation of the due process clause occurred.
       Youngblood, 488 U.S. at 58.
¶ 91       In Illinois, our supreme court has held that there was no due process violation where there
       was no demonstration of bad faith by the State when the evidence in question—the
       defendant’s vehicle—was lost or destroyed before trial. People v. Sutherland, 223 Ill. 2d 187,
       237 (2006). The Sutherland court, guided by Youngblood, held that the defendant “failed to
       offer anything, other than mere speculation, demonstrating bad faith by the State.”
       Sutherland, 223 Ill. 2d at 237.
¶ 92       Here, we find no error by the trial court in requiring a showing of bad faith by the
       defendant before it would exclude the DNA evidence. Where, as here, the evidence in
       question is not exculpatory, a defendant must show bad faith in failing to preserve the
       evidence. Youngblood, 488 U.S. at 58 (“unless a criminal defendant can show bad faith on
       the part of the police, failure to preserve potentially useful evidence does not constitute a
       denial of due process of law”). Defendant offers nothing but mere speculation to demonstrate
       bad faith by the State. In fact, there is no demonstration here of anything other than an
       inadvertent spill by a scientist who then was able to complete the 9-loci sample (also known


                                                 - 24 -
       as the Pro-filer component) with a match to defendant, and attempted to complete the other
       4-loci sample (also known as the Co-filer component), which ended with no results. This, as
       the trial court explained, was a mere accident and was absent of bad faith. Where defendant
       could not show that the spilled DNA evidence was materially exculpatory, and could not then
       fulfill his burden to show bad faith in the loss or destruction of the DNA evidence, the failure
       to preserve the evidence did not constitute a due process violation under Youngblood, and the
       exclusion of the evidence was not necessary.
¶ 93       We note here with some concern that defense counsel on appeal, who, as he should,
       argues vigorously in defense of defendant, goes beyond what appears to be the truth in this
       particular argument. In his opening brief, he argues that the State “botch[ed] the Co-Filer
       test” and this spill “consumed all the remnants [of the DNA sample] usable for testing.” This
       is belied by the record, however, which shows that on August 4, 2011, the trial court ordered
       additional DNA analysis on the DNA extract that remained from the vaginal swabs.
¶ 94       Additionally, we acknowledge defendant’s concern that this ruling puts him in a logically
       inconsistent, difficult position in which, to obtain a remedy for the absence of testing, he first
       must obtain the testing, or know and be able to demonstrate the outcome of the testing. While
       we recognize this concern, defendant does not offer this court any authority by which we
       should disregard the established authority discussed herein. Under Youngblood and
       Sutherland, defendant’s claim is unavailing.
¶ 95       We find that the trial court properly denied defendant’s motion to exclude the DNA
       evidence based on the loss of DNA material during testing.

¶ 96                       D. Limiting the Questioning of the DNA Expert at Trial
¶ 97        Next, defendant claims the trial court erred when it limited the defense in its
       cross-examination of forensic scientist Anderson at trial. Specifically, defendant argues that
       the trial court should have allowed defense counsel to question Anderson regarding database
       searches done in Illinois and Arizona regarding a determination of how many 9-loci matches
       exist within an offender database. Defendant believes he merits a new trial where he was
       denied the ability to meaningfully challenge the scientific evidence presented by the State.
¶ 98        Initially, the State argues that, although defendant filed a motion for DNA testing prior to
       trial, he later withdrew that motion (as discussed in the background section, above).
       Therefore, the State claims that this motion is no longer in at issue. Defendant admits the
       motion was withdrawn when defense counsel “received what he believed was adequate data
       for his purposes.” Defendant, however, responds that the State’s analysis elevates form over
       substance where, as here, the issues at question were further dealt with during the trial. We
       agree with the State that defendant can no longer argue specific to the withdrawn motion, but
       also agree with defendant that the issues “were put back in play by the State” when the State
       sought at trial to bar cross-examination of its expert due to her unfamiliarity with specific
       studies on 9-loci match frequencies.
¶ 99        During trial but before the presentation of testimony by the forensic scientists, the State
       asked the court to preclude questions regarding searches done of the offender sections of the
       Arizona and Illinois databases where 9-loci matches were examined. The following colloquy
       occurred outside the presence of the jury:



                                                   - 25 -
     “[ASSISTANT STATE’S ATTORNEY MARY LACY:] Judge, the third witness
Cynara Anderson who is going to testify about DNA results in this case, counsel
informs us he wants to ask the witness about studies done on an Arizona database, an
Illinois database where nine loci matches were examined.
     She has no knowledge about such studies and the results of the studies. So we
ask—aside which they’re irrelevant. So we would ask that that question not occur.
     THE COURT: [Public Defender] Anderson, when I sustained the objection
previously, this can be on the record, you’re asking somebody something they have
no knowledge of.
                                     ***
     I don’t know if [Anderson] is aware of the Arizona studies or the Illinois studies
on nine loci, whether she has read them or not. But certainly if she is not aware and
hasn’t read them, she can’t be asked about them.
     [PUBLIC DEFENDER ANDERSON:] I think what the State had talked to me
about was that they didn’t want the substance of these studies coming out because she
didn’t know about them. Obviously, I’m not going to bring out something that the
witness is unaware of because it wouldn’t be in evidence.
     But I intend to ask, and I think I have a right to ask her, if she is aware of any
studies about nine loci matches in the actual population, or if she looked into whether
there are such studies.
     THE COURT: When you say studies, do you have [a] specific study you’re going
to ask her about or are you asking about studies—just the general term studies?
     [PUBLIC DEFENDER ANDERSON:] In fact, there are three studies. There is
Arizona, there is Illinois, which is a little surprising she is not aware of that one and—
     THE COURT: She’s not aware of Arizona and not aware of Illinois.
     [PUBLIC DEFENDER ANDERSON:] And there is Maryland.
                                     ***
     But the fact that she is holding herself out as an expert in DNA and matches in
database and hasn’t even looked to see how many people actually match at nine, I
think that is relevant that she hasn’t even looked.
                                     ***
     THE COURT: If she’s unaware of Illinois, Maryland and Arizona, those are the
three studies you’re talking about, if she is unaware of something, how can you
question her on it?
     [PUBLIC DEFENDER ANDERSON:] If she has even looked is the question.
                                     ***
     The State has told me, and I will accept their representation, that she doesn’t
know about this. This goes to her ability to—this goes to her qualification as an
expert. A person who is an expert in the field of DNA, forensic DNA who is
testifying about a partial nine loci match who has made no effort to see what the
results of that are in the actual population I think is relevant that the expert makes no
efforts—



                                    - 26 -
                    THE COURT: Let me ask you this. If you ask her if she has looked at these three
                studies and she says no, are you prepared to prove up those studies exist?
                                                     ***
                    Because we’re not going to leave a question hanging where someone didn’t look
                at something and they’re being held not knowing what those things say.
                    You say you’re not bringing the results. So what is the jury going to get out of
                this? You’re setting up a straw person to knock them down. Have you looked at this
                study, this study, or this study? No, no, no. Then what are you going to argue? She
                doesn’t even look at studies.
                    [PUBLIC DEFENDER ANDERSON:] Judge, it’s not a straw person. The fact of
                the matter is she is unaware of actual studies that exist. I’m not making this up. There
                are studies. I have a good faith basis for asking this. There are actual studies.
                    THE COURT: If you want to ask her if she is aware of these studies and she can
                give an answer yes or no.”
        Ultimately, the court accepted defense counsel’s representations that he would simply ask
        Anderson if she was aware of the existence of the studies and, if she answered yes, then ask
        if she was aware of the results on 9-loci matches. The court specifically ruled that defense
        counsel could ask “whatever foundational questions you want to ask” about whether the
        expert was “aware” of the searches or “looked” at the searches. Defense counsel, however,
        did not ask Anderson the two questions the court would allow.
¶ 100        We first address the applicable standard of review. Defendant urges this court to employ
        a de novo standard, arguing that this is a review of a motion for forensic testing. The State
        responds that the proper standard is abuse of discretion, as the motion itself was withdrawn
        and the argument now applies only to the court’s ruling limiting the cross-examination of
        forensic scientist Anderson. We agree with the State. “Clearly, the scope and extent of
        cross-examination and re-cross-examination are within the discretion of the court.” Adams v.
        Sarah Bush Lincoln Health Center, 369 Ill. App. 3d 988, 998 (2007) (citing People v.
        Kirchner, 194 Ill. 2d 502, 536 (2000)). “ ‘[C]ross-examination should be kept within fair and
        reasonable limits, and it is only in a case of clear abuse of such discretion, resulting in
        manifest prejudice to the defendant, that a reviewing court will interfere.’ [Citation.]” Adams,
        369 Ill. App. 3d at 998. As we are reviewing the propriety of the court’s limiting the scope of
        cross-examination, we will apply an abuse of discretion standard.
¶ 101        Defendant’s argument here is based on the frequencies to which Anderson testified, that
        is, that defendant’s DNA would be expected to occur in 1 in 52 million black males. He
        concedes that the frequencies in this case were calculated using generally accepted
        methodology and acknowledges our supreme court’s decision in People v. Miller, 173 Ill. 2d
        167 (1996), which first approved of the use of the statistical method (known as the product
        rule) which was used in this case. He argues, however, that the circuit court’s rulings, which
        “effectively barred inquiry into the questionability of 9-loci matches,” gave too much weight
        to the match.
¶ 102        To support his claim, defendant relies on People v. Wright, 2012 IL App (1st) 073106, to
        argue that the results of offender database searches call the reliability of the frequency
        calculations in this case into question. In Wright, a different division of this court discussed
        the merits of DNA analysis in court procedures. In Wright, the cold case DNA evidence


                                                   - 27 -
        constituted essentially the sole evidence used to identify the defendant from a felony
        database as the perpetrator of a sexual assault where the victim could not identify her
        attacker. Wright, 2012 IL App (1st) 073106, ¶ 81. Addressing the trial court’s error in failing
        to order, pursuant to a section 116-5 (725 ILCS 5/116-5 (West 2006)) motion, a pretrial
        9-loci analysis between his DNA and a male DNA profile obtained from the victim’s rectal
        swabs, the Wright court ultimately reversed and remanded for a new trial. Wright, 2012 IL
        App (1st) 073106, ¶ 132.
¶ 103       The Wright majority acknowledged the fact that they were not asked to determine
        whether the expert’s conclusion of a “match” based on only nine loci was correct but,
        instead, they had been asked to determine whether the trial court abused its discretion in
        denying the defense the ability to investigate and impeach that conclusion. Wright, 2012 IL
        App (1st) 073106, ¶ 86. The court stated:
                    “The dangers of partial matches have been known for over a decade. For example,
                in a highly publicized English case, Raymond Easton was charged in 1999 with
                burglary after police had a ‘ “cold hit” ’ with his DNA in a database. Jennifer L.
                Mnookin, Fingerprint Evidence in an Age of DNA Profiling, 67 Brook. L. Rev. 13,
                49-50 (2001); Allison Pari, Note, An International DNA Database: Balancing Hope,
                Privacy, and Scientific Error, 24 B.C. Int’l & Comp. L. Rev. 341, 368-69 (2001). His
                DNA ‘matched’ the DNA from the crime scene at six loci. Since British police
                estimated that there was only a 1 in 37 million chance that such a match would occur
                at random, he was charged with burglary. Mnookin, supra, at 50; Pari, supra, at
                368-69. When Easton, who had advanced Parkinson’s disease, had an alibi, the police
                ran a test at more loci and discovered that his DNA did not match at all. Mnookin,
                supra, at 50; Pari, supra, at 368-69. The charges were, of course, dropped. Mnookin,
                supra, at 50; Pari, supra, at 368-69.
                    As a result of the Arizona, Maryland and Illinois searches, some legal scholars
                and scientists have questioned whether the extraordinarily large figures used in court
                to estimate the probability of a nine-loci ‘match’ are ‘no better than alchemy.’ David
                H. Kaye, Trawling DNA Databases for Partial Matches: What Is the FBI Afraid Of?,
                19 Cornell J.L. & Pub. Pol’y 145, 146 (2009); Strutin, supra, at 54 (after the Arizona,
                Maryland and Illinois searches, ‘academics and experts have added their voices in
                calling for access to the DNA databanks to test the assumptions of profile rarity’). For
                example, a Stanford mathematician has called these numbers ‘ “total nonsense” ’ and
                ‘ “a damned lie.” ’ Kaye, supra, at 148 (quoting Keith Devlin, Damned Lies,
                Mathematical Association of America (2006), available at http://www.maa.org/
                devlin/devlin_10_06.html.). He has stated that admitting this testimony into court is
                ‘ “disgraceful,” ’ and that courts ‘ “may as well admit alchemy and astrology.” ’
                Kaye, supra, at 147 (quoting Keith Devlin, Damned Lies, Mathematical Association
                of America (2006), available at http://www.maa.org/devlin/devlin_10_06.html.).
                    Although the trial court in the case at bar was not presented with the results of the
                Maryland or Illinois searches, the trial court did have in front of it a report from the
                search of the Arizona database, which revealed 120 pairs of 9-loci ‘matches’ in a
                database of 65,493 offenders. Kaye, supra, at 154-55 (describing how the Arizona
                study was conducted and its results). As one legal scholar has asked, if the frequency
                ‘for a nine-locus match is anything like “one in 754 million for whites, and one in 561

                                                   - 28 -
                 million for blacks” [as some DNA experts testify], how can it be that a database as
                 small as [Arizona’s with] “a mere 65,493 entries” produces even one such match?’
                 Kaye, supra, at 155; Erin Murphy, The New Forensics: Criminal Justice, False
                 Certainty, and the Second Generation of Scientific Evidence, 95 Calif. L. Rev. 721,
                 781 (2007) (‘recent evidence calls into question the accuracy of using the product rule
                 to convey match probabilities’).
                     We have not been asked to determine whether the expert’s conclusion of a
                 ‘match’ based on only nine-loci was correct. We have been asked to determine
                 whether the trial court abused its discretion in denying the defense the ability to
                 investigate and impeach this conclusion. Considering that a nine-loci analysis was the
                 primary identification evidence against defendant, the trial court abused its discretion
                 by denying defendant’s motion. Cf. People v. Watson, 2012 IL App (2d) 091328, ¶ 25
                 (defense counsel was ineffective for failing to probe the statistical meaning of a
                 seven-loci ‘match’ when plenty of arguments and evidence were available).” Wright,
                 2012 IL App (1st) 073106, ¶¶ 83-86.
¶ 104        A different division of this court disagreed with the holding in Wright and found it
        unpersuasive. See People v. Crawford, 2013 IL App (1st) 100310. The Crawford court
        considered, in part, the question of whether a defendant was denied the effective assistance of
        trial counsel where counsel failed to convey to the jury the significance of a partial DNA
        match. Crawford, 2013 IL App (1st) 100310, ¶ 123. The Crawford court found that the
        theories relied upon by the Wright majority regarding the significance of the offender
        database searches have been discredited. Specifically, the Crawford defendant argued, in
        part, that he was denied the effective assistance of trial counsel because counsel failed to
        cross-examine the DNA expert in such a way that the expert would “explain why the
        frequency of the evidentiary profile was not as unique as she suggested.” Crawford, 2013 IL
        App (1st) 100310, ¶ 128. The court held there was no ineffective assistance of counsel where,
        in part:
                 “defendant’s complaints regarding the failure to argue with respect to an alleged
                 search of the Illinois DNA database that revealed nearly 2,000 profiles that matched
                 at nine loci has been discredited. As defendant’s own source explains, these database
                 trawls seek all possible pairs in a database (rather than one specific nine-loci
                 grouping), which result in a staggering number of comparisons. See David H. Kay,
                 Trawling DNA Databases for Partial Matches: What Is the FBI Afraid of?, 19
                 Cornell J.L. & Pub. Pol’y 145, 157 (2009). For example, if the database for the state
                 of Arizona contains 65,493 entries, a comparison search would produce over 2 billion
                 distinct pairs. Id. A search for 9 loci or more out of 13 loci (or, 715 distinct
                 combinations of 9 items out of 13) would produce 1.5 trillion ‘opportunities to find
                 nine-locus matches’ within the Arizona database. Id. Applying the same methodology
                 to defendant’s asserted claim of 220,456 profiles in the Illinois database would result
                 in 24.3 billion distinct pairs and a corresponding 17.4 trillion opportunities to find
                 9-locus matches out of 13-loci. If, as defendant claims, there were ‘903 pairs of
                 profiles matching at 9 loci,’ that probability would be vanishingly small when
                 compared with 17.4 trillion possible pairs, and trial counsel’s argument as to this
                 point would not have been of even arguable merit.” Crawford, 2013 IL App (1st)
                 100310, ¶ 133.


                                                   - 29 -
        Because counsel could not be ineffective for making a “fruitless argument,” the Crawford
        court concluded that trial counsel could not have been ineffective for failing to hire an expert
        and develop an argument that the offender database searches impeached the statistics in that
        case. Crawford, 2013 IL App (1st) 100310, ¶ 133.
¶ 105       We disagree with defendant’s assertion that Wright is “precisely on point.” Specifically,
        the Wright majority opinion does not demand a trial court allow cross-examination of a DNA
        expert regarding a potential database search in all cases involving partial DNA profiles.
        Rather, in a fact-specific analysis, the Wright court held that, where the Wright defendant had
        fully preserved the issue for appeal, and where the expert had been provided the specific
        study in question for review prior to trial, and the State had already obtained a favorable
        ruling on the motion in limine on that specific issue, the trial court erred in “barring any
        questions about [the study]” (Wright, 2012 IL App (1st) 073106, ¶ 132). Here, in contrast,
        the State had not obtained a favorable ruling on the motion in limine, but instead, defense
        counsel had withdrawn the motion of its own accord, and, importantly, the trial court did not
        bar all questions about the study. Rather, as defendant concedes on appeal, the trial court
        specifically ruled that defense counsel could ask “whatever foundational questions you want
        to ask” about whether the expert was “aware” of the searches or “looked” at the searches.
        Defense counsel, however, failed to take advantage of this opportunity and did not ask the
        expert questions about the database searches. For these reasons, Wright does not offer
        assistance to the case at bar.
¶ 106       We find no abuse of discretion here, where the trial court properly limited the
        cross-examination of the DNA expert to subjects relevant to the case and to her expertise,
        and the DNA expert employed an approved statistical method when she calculated the DNA
        frequencies.
¶ 107       In summary, we find no error in the admission of DNA evidence at trial.

¶ 108                                     II. Other Crimes Evidence
¶ 109       Next, defendant contends he was deprived a fair trial where the court allowed the
        “misuse” of his prior criminal record. Specifically, defendant argues that the jury was
        misinformed as to the proper way to use evidence of prior convictions because the jury
        instructions provided them did not draw a distinction between a conviction adduced for
        impeachment purpose and one adduced for propensity purposes. To be clear, defendant does
        not contest the admission of the other crimes evidence at trial. Rather, defendant claims that
        the instructions provided to the jury in this case were both inadequate and incorrect in that
        they did not explicitly include the names of the offenses for which defendant was previously
        convicted. We disagree.
¶ 110       Initially, we note that defendant failed to preserve this issue for review where he neither
        objected at trial nor included this issue in his posttrial motion. See Thompson, 238 Ill. 2d at
        611-12 (“To preserve a claim for review, a defendant must both object at trial and include the
        alleged error in a written posttrial motion.” (citing Enoch, 122 Ill. 2d at 186-87)). “Generally,
        a defendant forfeits review of any supposed jury instruction error if he does not object to the
        instruction or offer an alternative at trial and does not raise the issue in a posttrial motion.”
        People v. Downs, 2015 IL 117934, ¶ 13. This encourages a defendant to raise issues before
        the trial court, “thereby allowing the court to correct its errors before the instructions are
        given, and consequently precluding a defendant from obtaining a reversal through inaction.”

                                                   - 30 -
        Downs, 2015 IL 117934, ¶ 13 (citing Piatkowski, 225 Ill. 2d at 564). However, “substantial
        defects” in criminal jury instructions are not waived by the failure to object “if the interests
        of justice require.” Ill. S. Ct. R. 451(c) (eff. Apr. 8, 2013). Rule 451(c) is coextensive with
        the plain error clause of Illinois Supreme Court Rule 615(a) and is construed identically.
        Piatkowski, 225 Ill. 2d at 564. As noted previously, the plain error doctrine allows a
        reviewing court to consider unpreserved error “when (1) a clear or obvious error occurred
        and the evidence is so closely balanced that the error alone threatened to tip the scales of
        justice against the defendant, regardless of the seriousness of the error, or (2) a clear or
        obvious error occurred and that error is so serious that it affected the fairness of the
        defendant’s trial and challenged the integrity of the judicial process, regardless of the
        closeness of the evidence.” Piatkowski, 225 Ill. 2d at 565. Under the plain error rule, we
        consider whether any error has occurred at all. Lewis, 234 Ill. 2d at 43; Wilson, 404 Ill. App.
        3d at 247 (“There can be no plain error if there was no error at all ***.”). This requires a
        “substantive look” at the issue raised. People v. Johnson, 208 Ill. 2d 53, 64 (2003). We will
        therefore first review defendant’s claim to determine if there was any error before
        considering it under plain error.
¶ 111       “The purpose of jury instructions is to provide the jury with the correct legal principles
        applicable to the evidence, so that the jury may reach a correct conclusion according to the
        law and the evidence.” People v. Bannister, 232 Ill. 2d 52, 81 (2008). It is sufficient if the
        instructions given to the jury, considered as a whole, fully and fairly announce the applicable
        law. Bannister, 232 Ill. 2d at 81; People v. Mohr, 228 Ill. 2d 53, 65 (2008) (On review, the
        question is whether the instructions, considered as a whole, fully and fairly announce the law
        applicable to the theories of the parties.). Illinois Supreme Court Rule 451(a) requires that,
        where a court in a criminal case determines that the jury should be instructed on a subject,
        and the Illinois Pattern Jury Instructions (IPI) contains an applicable instruction, then the IPI
        “ ‘shall’ be given unless the court determines it does not accurately state the law.” People v.
        Durr, 215 Ill. 2d 283, 301 (2005) (citing Ill. S. Ct. R. 451(a) (eff. July 1, 1997)).
¶ 112       A trial court’s decision regarding jury instructions and verdict forms is reviewed under an
        abuse of discretion standard. People v. Battle, 393 Ill. App. 3d 302, 313 (2009) (citing People
        v. Jones, 175 Ill. 2d 126, 131-32 (1997)). It is within the discretion of the trial court to
        determine the applicability of specific jury instructions. People v. Castillo, 188 Ill. 2d 536,
        540 (1999).
¶ 113       Here, the trial court allowed the State to present evidence that defendant committed a
        sexual assault against G.R. in 1984 as relevant to defendant’s propensity to commit sexual
        attacks, motive, and intent. Prior to trial, the State filed a motion in limine seeking to
        introduce evidence of a prior crime at trial, that is, a 1984 sexual assault, as relevant to the
        issues of defendant’s propensity to commit sexual attacks and to motive and intent, as two of
        the murder counts on trial were predicated on the alleged sexual assault of T.C. After hearing
        arguments from the parties, the court allowed evidence of the prior sexual assault as evidence
        of defendant’s propensity to commit sexual attacks, motive, and intent, as two of the murder
        counts on trial were predicated on the alleged sexual assault of T.C. Specifically, the court
        determined:
                    “It is clear that in viewing the proof of other crimes sought to be admitted, it’s
                relevant to the issues of defendant’s propensity to commit sexual attacks and to


                                                   - 31 -
                 motive and intent. The statute [and] case law mandates this Court to allow the People
                 to present evidence of other crimes discussed above.”
¶ 114        During trial and prior to presenting the testimony of G.R., the trial court instructed the
        jury:
                     “Ladies and gentlemen, in a moment evidence will be received that the Defendant
                 has been involved in an incident other than those charged in the indictment before
                 you. This evidence will be received on the issue of Defendant’s propensity. And may
                 be considered by you only for that limited purpose.”
¶ 115        The court also allowed evidence of the 1990 murder conviction “for the very limited
        purpose” of impeachment in the event defendant were to testify. Specifically, after defendant
        testified, the State entered a certified copy of defendant’s conviction for murder. The trial
        court advised the jury:
                     “Evidence of the Defendant’s previously [sic] conviction of an offense may be
                 considered by you only as it may affect his believability as a witness, and must not be
                 considered by you as evidence of his guilt of the offense with which he is charged.”
¶ 116        At the close of trial, the court instructed the jury regarding the presumption of innocence.
        It then instructed the jury, in pertinent part:
                     “Any evidence that was received for a limited purpose should not be considered
                 by you for any other purpose.
                                                       ***
                 Evidence of a defendant’s previous conviction of an offense may be considered by
                 you only as it may affect his believability as a witness and must not be considered by
                 you as evidence of his guilt of the offense with which he is charged.
                     Evidence has been received that the Defendant has been involved in an offense
                 other than those charged in the indictment. This evidence has been received on the
                 issue of the Defendant’s propensity and may be considered by you only for that
                 limited purpose. It is for you to determine what weight should be given to this
                 evidence on the issue of propensity.”
¶ 117        The jury instructions with which defendant is concerned are Illinois Pattern Jury
        Instructions, Criminal, Nos. 3.13, 3.14 (4th ed. 2000) (hereinafter, IPI Criminal 4th). IPI
        Criminal 4th No. 3.13 states:
                     “Evidence of a defendant’s previous conviction of an offense may be considered
                 by you only as it may affect his believability as a witness and must not be considered
                 by you as evidence of his guilt of the offense with which he is charged.” IPI Criminal
                 4th No. 3.13.
        There is no blank in IPI Criminal 4th No. 3.13 to insert the name of the offense of which the
        defendant was previously convicted.
¶ 118        IPI Criminal 4th No. 3.14 states:
                     [1] Evidence has been received that the defendant[s] [(has) (have)] been involved
                 in [(any offense) (offenses) (conduct)] other than [(that) (those)] charged in the
                 [(indictment) (information) (complaint)].




                                                   - 32 -
                    [2] This evidence has been received on the issue[s] of the [(defendant’s)
                (defendants’)] [(identification) (presence) (intent) (motive) (design) (knowledge)
                (_________)] and may be considered by you only for that limited purpose.
                    [3] It is for you to determine [whether the defendant[s] [(was) (were)] involved in
                [(that) (those)] [(offense) (offenses) (conduct)] and, if so,] what weight should be
                given to this evidence on the issue[s] of ________.” (Emphases added.) IPI Criminal
                4th No. 3.14.
¶ 119       As given, IPI Criminal 4th No. 3.14 states:
                    Evidence has been received that the defendant has been involved in an offense
                other than those charged in the indictment.
                    This evidence has been received on the issue of defendant’s propensity and may
                be considered by you only for that limited purpose.
                    It is for you to determine what weight should be given to this evidence on the
                issue of propensity.
        Like IPI Criminal 4th No. 3.13, IPI Criminal 4th No. 3.14 does not have a blank in which
        parties or the court can insert the name of the offense in which the defendant was involved.
¶ 120       Here, each instruction given the jury was taken from the IPI, and each accurately stated
        the law. Accordingly, the instructions comported with Illinois Supreme Court Rule 451(a),
        which requires that, where a court in a criminal case determines that the jury should be
        instructed on a subject, and the IPI contains and applicable instruction, then the IPI “ “shall’
        be given unless the court determines it does not accurately state the law.” Durr, 215 Ill. 2d at
        301 (citing Ill. S. Ct. R. 451(a) (eff. July 1, 1997)). In addition, the oral instructions given by
        the court at the close of the case matched the IPI. Moreover, as noted above, the court
        repeatedly informed the jury that the other crimes were being admitted for limited purposes.
        Specifically, the court told the jury immediately prior to G.R.’s testimony that her testimony
        was received only on the issue of defendant’s propensity, and, when the State introduced a
        certified copy of defendant’s prior murder conviction, the court informed the jury that the
        evidence was to be considered only as it may “affect [defendant’s] believability as a witness,
        and must not be considered by you as evidence of his guilt of the offense with which he is
        charged.” These jurors, who were properly instructed by the trial court, are presumed to
        follow their instructions. See, e.g., People v. Wilmington, 2013 IL 112938, ¶ 49 (“Absent
        some indication to the contrary, we must presume that jurors follow the law as set forth in the
        instructions given them.”).
¶ 121       We find no error here, where, when considered as a whole, the jury instructions in this
        case fully and accurately informed the jury of the applicable law, and the court carefully
        instructed the jury throughout the trial and at the close of trial that the other crimes evidence
        was to be considered for particular, limited purposes.
¶ 122       Defendant also contends he was denied the effective assistance of trial counsel where his
        counsel did not tender alternative instructions to the jury. Specifically, defendant claims
        counsel should have tendered modified other crimes instructions that specifically identified
        defendant’s previous crimes and the purpose for which each was allowed into evidence.
        Defendant urges that the proper instructions would have been:




                                                    - 33 -
                  “Evidence of a Defendant’s previous conviction on the offense of murder may be
               considered by you only as it may affect his believability as a witness and must not be
               considered by you as evidence of his guilt of the offenses with which he is charged.”
        And:
                     “Evidence has been received that the Defendant has been involved in a prior
                 sexual assault. This evidence has been received on the issue of Defendant’s
                 propensity and may be considered by you only for that limited purpose. It is for you
                 to determine what weight should be given to this evidence on the issue of
                 propensity.”
¶ 123        Every defendant has a constitutional right to the effective assistance of counsel. See U.S.
        Const., amends. VI, XIV; Ill. Const. 1970, art. I, § 8. Claims of ineffective assistance of
        counsel are governed by the standard set forth in Strickland v. Washington, 466 U.S. 668
        (1984). People v. Albanese, 104 Ill. 2d 504 (1984) (adopting Strickland). To establish a claim
        of ineffective assistance of counsel, a defendant must show that his attorney’s representation
        fell below an objective standard of reasonableness and that he was prejudiced by this
        deficient performance. Strickland, 466 U.S. at 687-88; Albanese, 104 Ill. 2d 504. Failure to
        make the requisite showing of either deficient performance or sufficient prejudice defeats the
        claim. People v. Palmer, 162 Ill. 2d 465, 475-76 (1994). To satisfy the first prong, a
        defendant must overcome the presumption that contested conduct which might be considered
        trial strategy is generally immune from claims of ineffective assistance of counsel. People v.
        Martinez, 342 Ill. App. 3d 849, 859 (2003). To establish prejudice, a defendant must show
        there is a reasonable probability that, but for counsel’s insufficient performance, the result of
        the proceeding would have been different. People v. Easley, 192 Ill. 2d 307, 317 (2000).
        Specifically, the defendant must show that counsel’s deficient performance rendered the
        result of the proceeding unreliable or fundamentally unfair. Easley, 192 Ill. 2d at 317-18.
¶ 124        Defendant’s claim in this regard fails because, as noted above, he was not prejudiced as a
        result of the jury not receiving modified instructions. In addition, defendant’s claim fails
        because he is unable to overcome the presumption that the contested conduct was not sound
        trial strategy, where counsel could have reasonably made the sound strategic determination
        not to focus the jury’s attention on defendant’s prior crimes. See People v. Johnson, 368 Ill.
        App. 3d 1146, 1161 (2006) (Defendant was unable to show his trial counsel was ineffective
        where counsel failed to request a limiting instruction for other-crimes evidence because
        “[c]ounsel may have made a tactical decision not to request such an instruction to avoid
        unduly emphasizing the other-crimes evidence.”).

¶ 125                   III. Defendant’s Invocation of His Right to Remain Silent
                                        and His Request for Counsel
¶ 126       Next, defendant contends the trial court erred in denying his motion for a mistrial based
        on Lieutenant Wojcik’s testimony on cross-examination that all questioning of defendant
        ceased when defendant asked for a lawyer. Defendant contends this error “places an
        impermissible cost on the exercise of constitutional rights, and severely prejudices
        [defendant’s exercise of his rights] and the provision of a fair trial.” We disagree.
¶ 127       The record in this matter reveals that, after defendant was provided with his Miranda
        rights, defendant made an oral statement regarding the crimes. Although he did not admit in


                                                   - 34 -
        this statement that he was the perpetrator of the crimes, he admitted to familiarity with the
        apartment complex and the murder victim Soucy, admitted he worked in the nearby area, and
        admitted he was in Soucy’s apartment when he got angry and “blacked out,” only awaking
        mentally as he was fleeing the burning building, with his hair singed from fire. This
        statement was presented by Lieutenant Wojcik and Assistant State’s Attorney Bowden at trial
        as an inculpatory statement. Defendant subsequently declined to memorialize that statement
        when he asked for an attorney.
¶ 128        On cross-examination at trial, defense counsel asked Lieutenant Wojcik why he did not
        request a court reporter to record defendant’s statement. Wojcik responded:
                     “[B]ecause at a certain point the defendant asked for an attorney, so we didn’t get
                to that point where we would have called for a court reporter.
                     ***
                     *** [I]t would have been—when I got done talking to him it was about 4:15. I
                want to say it was some time around a little bit after 5:00 o’clock or so when he asked
                for an attorney. When I was in there with the State’s Attorney was the first time he
                asked for an attorney.”
        Lieutenant Wojcik explained that it was not his job to call a court reporter, but rather that was
        the responsibility of the State’s Attorney. He said:
                     “The State’s Attorney would make [the decision to call a court reporter] in consult
                with [defendant] if he was willing to do that, but while the State’s Attorney was
                speaking to [defendant] he requested an attorney. So at that time all conversation
                stops.”
¶ 129        The trial court then held a sidebar in chambers, and defense counsel asked for a mistrial,
        arguing that the witness repeatedly emphasized that defendant had requested an attorney. The
        trial court asked defense counsel why he did not ask for a sidebar earlier, and defense counsel
        replied, “Because I didn’t want to emphasize that he had brought it out.” The trial court
        denied the motion for a mistrial, saying “what prompted the part about the attorney is
        because you [defense counsel] asked him questions about why weren’t charges approved
        before the State’s Attorney got there,” and “the only logical answer he could say upon your
        continuing questioning is, well, because he asked for an attorney. It was not brought out
        volitiously [sic] by him. In my opinion it was brought out by your continuing questions for
        that area.”
¶ 130        Cross-examination continued, and defense counsel asked Lieutenant Wojcik a series of
        questions about what he did and did not do while questioning defendant. Specifically,
        defense counsel asked a series of questions regarding why Wojcik did not drive defendant up
        to Lawrence Avenue and drive around the neighborhood in order to locate the hair salon
        where he allegedly had his hair cut after fleeing the fire. Wojcik answered that he tried to
        find the salon, but did not drive defendant there to do so. Counsel again asked why, when
        defendant allegedly had said the salon was in the neighborhood but was unsure of the street it
        was on, Lieutenant Wojcik did not just drive him to Lawrence Avenue to find the salon.
        Wojcik answered:
                     “Again, Counsel, I probably would have done that, but he asked for an attorney,
                which means at that point everything—any conversations I was having with him



                                                   - 35 -
                 about the case had to stop, including putting him in a car and having him to point
                 locations out.”
¶ 131        At the close of Wojcik’s cross-examination, defense counsel renewed the motion for a
        new trial, arguing that Lieutenant Wojcik had again mentioned defendant having asked for an
        attorney. The trial court denied the motion, responding:
                     “The problem with this is the way you asked the question once it came out once
                 the charges were approved upon [the assistant State’s Attorney] arriving there and it
                 came out that he asked for an attorney and didn’t obviously want to talk to her
                 without one, this was a natural response to a question about after he was through
                 talking putting him in the car and taking him somewhere and having him find
                 someone.
                     This is exactly what happens when you are not directing him to a particular time.
                 You simply asked a question. I just wanted you to make a record. Your motion for a
                 new trial is denied. This is the fourth time he stated he wanted an attorney.”
¶ 132        Under Doyle v. Ohio, 426 U.S. 610, 619 (1976), it is error to comment on a defendant’s
        post-arrest silence or his request for counsel. Doyle, 426 U.S. at 619. However, “ ‘Doyle
        applies only when a defendant invokes his right to remain silent.’ ” People v. Velez, 388 Ill.
        App. 3d 493, 508 (2009) (quoting People v. Patterson, 217 Ill. 2d 407, 445 (2005)). In
        Illinois, once a defendant makes a post-Miranda oral statement, the introduction of evidence
        that the defendant subsequently refused to memorialize that statement does not necessarily
        violate the fifth amendment or conflict with the Doyle opinion. See, e.g., People v.
        Christiansen, 116 Ill. 2d 96, 120 (1987) (recognizing that where a defendant fails to remain
        silent after being apprised of his right to do so and instead makes oral statements, the
        defendant has relinquished his rights under the fifth amendment and cannot claim that
        testimony indicating he was unwilling to subsequently memorialize his oral statements
        violated his right to remain silent); People v. Ruiz, 132 Ill. 2d 1, 16 (1989) (under
        Christiansen, the State is allowed “to introduce, in its case in chief, evidence that a defendant
        made an oral statement but refused to provide a written statement, on the theory that the
        defendant did not exercise his right to silence”); People v. Lindgren, 111 Ill. App. 3d 112,
        117 (1982) (“It is not error to elicit a complete recitation of police procedure, even if the
        recitation includes reference to a defendant’s exercise of his constitutional rights, so long as
        the recitation is not argued to be indicative of guilt.”).
¶ 133        Here, the evidence in question was not adduced in order to establish defendant’s guilt, but
        was adduced in response to questioning as to why defendant’s statement was not
        memorialized, as well as in regards to police procedure (e.g., why the officers did not take
        defendant to the area of the crime and look for the hair salon in order to confirm defendant’s
        statement). Aside from the cross-examination of Lieutenant Wojcik, there was no further
        mention of defendant’s request for counsel, and the State did not reference the testimony in
        its closing arguments. We find no error in the cross-examination testimony here.
¶ 134        Moreover, where we find no error in this cross-examination testimony, it follows that
        defendant’s argument that he was denied the effective assistance of counsel where counsel
        directed the cross-examination that brought out the comments regarding defendant’s
        invocation of his fifth amendment rights also fails. Palmer, 162 Ill. 2d at 475-76 (failure to
        make the requisite showing of either deficient performance or sufficient prejudice defeats the


                                                   - 36 -
        claim).

¶ 135                             IV. Ineffective Assistance of Trial Counsel
¶ 136        Finally, defendant contends he was denied the effective assistance of trial counsel where
        counsel allegedly made a series of errors regarding the DNA evidence at trial. Defendant
        claims he was prejudiced where counsel should have (1) thoroughly challenged forensic
        scientist Anderson regarding the DNA spillage, (2) recognized and then explored the alleged
        chain of custody violation, (3) asked the allowed two questions regarding the 9-loci database
        searches, and (4) specifically requested the trial court follow the Wright decision. Defendant
        argues he merits a retrial where the combination of the above errors denied him a fair trial.
        We disagree.
¶ 137        As noted above, to establish a claim of ineffective assistance of counsel, a defendant must
        show that his attorney’s representation fell below an objective standard of reasonableness and
        that he was prejudiced by this deficient performance. Strickland, 466 U.S. at 687-88;
        Albanese, 104 Ill. 2d 504. Failure to make the requisite showing of either deficient
        performance or sufficient prejudice defeats the claim. Palmer, 162 Ill. 2d at 475-76. To
        satisfy the first prong, a defendant must overcome the presumption that contested conduct
        which might be considered trial strategy is generally immune from claims of ineffective
        assistance of counsel. Martinez, 342 Ill. App. 3d at 859. To establish prejudice, a defendant
        must show there is a reasonable probability that, but for counsel’s insufficient performance,
        the result of the proceeding would have been different. Easley, 192 Ill. 2d at 317. To do so,
        the defendant must show that counsel’s deficient performance rendered the result of the
        proceeding unreliable or fundamentally unfair. Easley, 192 Ill. 2d at 317-18.
¶ 138        As to defendant’s first claim, that he was denied the effective assistance of counsel where
        counsel did not sufficiently challenge forensic scientist Anderson regarding the DNA
        spillage, we disagree that counsel was ineffective where, even if counsel’s performance were
        deficient, defendant would still be unable to show resulting prejudice. See, e.g., Palmer, 162
        Ill. 2d at 475-76 (failure to make the requisite showing of either deficient performance or
        sufficient prejudice defeats an ineffectiveness claim). Our review of the record shows that
        trial counsel vigorously challenged Anderson’s testing and results, as well as the spillage of
        the DNA material. For example, after the State brought out on direct examination that the
        spill occurred, defense counsel elicited testimony on cross-examination that Anderson was
        only able to determine the values at nine loci because she spilled the DNA, that she did not
        know the profile for the additional four loci, and that if any of the remaining four loci did not
        match defendant, he would be excluded as the offender:
                     “Q. [PUBLIC DEFENDER ANDERSON:] *** If any one of those [remaining
                four un-resulted loci] is different than David Banks, then you could say with scientific
                certainty that he is not the offender; is that correct?
                     A. [FORENSIC SCIENTIST ANDERSON:] That’s correct.
                     Q. But you don’t know what those are, correct?
                     A. That’s correct.
                     Q. In fact, you spilled that DNA on your table, correct?
                     A. That’s correct.”



                                                   - 37 -
¶ 139        Defense counsel also thoroughly questioned Anderson regarding her education and
        qualifications, eliciting testimony during her qualification as an expert regarding her training
        in population genetics and DQ-Alpha testing. Counsel then argued in closing that Anderson
        was not sufficiently trained in statistics. Additionally, counsel emphasized in closing
        argument that the full profile was not known because of the spillage, telling the jury:
                       “That they’ve proven [their] case when their expert spills the rapist DNA, and
                  they don’t have a full profile and it’s because of what they did that they don’t have
                  it.”
        Defense counsel in this case vigorously cross-examined Anderson regarding her background,
        experience, qualifications, and the spill itself. Defendant cannot show a reasonable
        probability that further cross-examination regarding the spill would have changed the result
        at trial. See Easley, 192 Ill. 2d at 317 (to establish prejudice, a defendant must show there is a
        reasonable probability that, but for counsel’s insufficient performance, the result of the
        proceeding would have been different). Defendant’s attempt to show that he was denied the
        effective assistance of counsel fails.
¶ 140        Defendant’s argument that he was denied a fair trial where counsel failed to sufficiently
        challenge the chain of custody also fails because, as we have determined inter alia, there was
        no breakdown in the chain of custody. Defense counsel, therefore, was not ineffective for not
        challenging the chain of custody of the DNA extracts where there was no breakdown in the
        chain of custody.
¶ 141        Defendant’s claim that he was denied a fair trial where trial counsel should have asked
        forensic scientist Anderson the two allowed questions regarding the Arizona and Illinois
        database searches also fails for lack of resulting prejudice. As noted above, the trial court
        heard arguments from the parties regarding whether or not Anderson could be examined
        regarding the database searches. Ultimately, the court ruled that defense counsel could only
        ask Anderson two questions regarding the studies of database searches: whether she was
        aware of the studies’ existence and, if so, whether she was familiar with their contents. The
        court expressly ruled that the substance of the searches would not be admissible. Defendant
        now claims that trial counsel should have asked the two allowed questions and then called its
        own expert, Donald Parker, who works in the Illinois State Police forensic sciences
        command DNA indexing laboratory, as a witness to testify about the results of the search of
        the Illinois offender database. Defendant, as noted above, concedes that the frequencies in
        this case were calculated using generally accepted methodology, and acknowledges our
        supreme court’s decision in Miller, 173 Ill. 2d 167, which first approved of the use of the
        statistical method (known as the product rule), which was used in this case. Even if Parker
        had been called to testify in this case, he would have been limited to reciting the results of the
        searches; he would not have been able to testify that those search results in any way called
        into question the DNA frequencies testified to by Anderson in this case because the DNA
        results in this case were calculated in accordance with generally accepted methodology.
        Defendant’s ineffective assistance argument fails where he is unable to show resulting
        prejudice.
¶ 142        Finally, defendant’s argument that trial counsel was ineffective where, “had defense
        counsel simply asked the circuit court to comply with this court’s decision in Wright, the
        result would necessarily have changed,” also is unavailing where counsel did, in fact, ask the


                                                    - 38 -
        court to follow Wright. For example, in his May 20, 2010, motion for DNA database search,
        defense counsel stated, in part:
                    “8. Wherefore, defendant requests the following DNA database searches pursuant
                to 725 ILCS 5/116-5 and People v. Wright, 2010 Ill. App. LEXUS 245 (Ill. App. 1st
                Dist., 2010) (reversible error for trial court failing to grant defendant’s motion for a
                DNA Database Search in a 9 loci match case) ***.”
        The State filed a response to that motion, and defense counsel filed a reply in which he again
        cited Wright and asked the court to follow it. Counsel is not ineffective for failing to “simply
        ask” the court to comply with a particular case when the record clearly shows that trial
        counsel did precisely that. Defendant, therefore, cannot show resulting prejudice, and his
        ineffective assistance of counsel argument is unavailing.

¶ 143                                      CONCLUSION
¶ 144       For all of the foregoing reasons, the decision of the circuit court of Cook County is
        affirmed.

¶ 145      Affirmed.




                                                   - 39 -